Exhibit 10.9
INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT is dated as of October 13, 2010, and entered into
by and between UBS AG, Stamford Branch, in its capacity as collateral agent
under the Revolving Loan Documents (as defined below), including its successors
and assigns in such capacity from time to time (“Revolving Collateral Agent”),
and Wells Fargo Bank, National Association, in its capacity as collateral agent
under the Indenture and Notes Collateral Documents (as defined below), including
its successors and assigns in such capacity from time to time (“Notes Collateral
Agent”).
RECITALS
Carey Intermediate Holdings Corp., a Delaware corporation (“Holdings”),
Associated Materials, LLC, a Delaware limited liability company (“AMLLC”),
Gentek Holdings, LLC (“GHLLC”) and Gentek Building Products, Inc. (“GBPI”, and,
collectively with AMLLC and GHLLC, the “US Borrowers”, and each, a “US
Borrower”), Associated Material Canada Limited (“AMCL”), Gentek Canada Holdings
Limited (“GCHL”) and Gentek Building Products Limited Partnership (“GBPLP” and
collectively with AMCL, GCHL and the US Borrowers, the “Revolving Borrowers”,
and each, a “Revolving Borrower”), the banks, financial institutions and other
institutional lenders and investors from time to time parties thereto, UBS AG,
Stamford Branch, as US Administrative Agent, US Collateral Agent and Letter of
Credit Issuer, UBS AG, Canada Branch, as Canadian Administrative Agent and
Canadian Collateral Agent, Wells Fargo Capital Finance, LLC, as Co-Collateral
Agent and UBS Loan Finance LLC, as Swingline Lender and Deutsche Bank Trust
Company Americas, as Letter of Credit Issuer have entered into that certain
Revolving Credit Agreement dated as of the date hereof (the “Revolving Credit
Agreement”);
AMLLC, Carey Acquisition Corp. (“Carey”), Carey New Finance, Inc. (“Finance
Sub”), certain other Subsidiaries of AMLLC (such Subsidiaries, each a “Notes
Guarantor” and collectively, jointly and severally, the “Notes Guarantors”) and
Wells Fargo Bank, National Association, as Trustee (the “Trustee”) and Notes
Collateral Agent, have entered into that certain Indenture dated as of the date
hereof (the “Indenture”), pursuant to which Carey’s and Finance Sub’s 9.125%
senior secured notes due 2017 (the “Notes”) were issued;
Pursuant to that certain Notes Security Agreement dated as of the date hereof
(the “Notes Security Agreement”), AMLLC and each of the Subsidiaries listed on
Annex A thereto (together with AMLLC, collectively, the “Notes Grantors”) and
pursuant to that certain Notes Pledge Agreement dated as of the date hereof (the
“Notes Pledge Agreement”), AMLLC and each of the Subsidiaries listed on
Schedule 1 thereto (together with AMLLC, collectively, the “Notes Pledgors”)
have granted security interests in the Notes Collateral to the Notes Collateral
Agent to secure the Notes Obligations;
Pursuant to that certain US Security Agreement dated as of the date hereof (the
“US Revolving Security Agreement”), Holdings, AMLLC and each of the Subsidiaries
listed on Annex A thereto together with Holdings and AMLLC, collectively, the
“US Revolving Grantors”) and pursuant to that certain U.S. Revolving Pledge
Agreement dated as of the date hereof (the “Revolving Pledge Agreement”),
Holdings, AMLLC and each of the Subsidiaries listed on Schedule 1 thereto
(together with AMLLC, collectively, the “US Revolving Pledgors”) have granted
security interests in the Revolving Collateral to the Revolving Collateral Agent
to secure the Revolving Obligations;
Pursuant to that certain US Guarantee dated as of the date hereof, Holdings,
AMLLC and each of the Subsidiaries listed on Annex A thereto have guaranteed
certain of the Revolving Obligations;
The Revolving Obligations are to be secured (i) on a first priority basis by
Liens on the Revolving Priority Collateral and (ii) on a second priority basis
by Liens on the Notes Priority Collateral;
The Notes Obligations are to be secured (i) on a first priority basis by Liens
on the Notes Priority Collateral and (ii) on a second priority basis by Liens on
the Revolving Priority Collateral;

 

 



--------------------------------------------------------------------------------



 



The Revolving Loan Documents and the Notes Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral and certain other
matters; and
Revolving Collateral Agent and Notes Collateral Agent have agreed to the
intercreditor and other provisions set forth in this Agreement.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
SECTION 1. Definitions.
1.1 UCC Terms. The following terms have the meanings given to them in the UCC
and terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “chattel paper”, “commercial tort claim”, “deposit account”,
“equipment”, “fixture”, “general intangible”, “goods”, “instruments”,
“inventory”, “letter-of-credit right”, “proceeds”, “record”, “securities
account”, “security” and “supporting obligation”.
1.2 Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:
“Agreement” means this Intercreditor Agreement.
“AMLLC” has the meaning set forth in the recitals to this Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors.
“Business Day” means any day other than a Saturday, Sunday, or day on which
commercial banks in the state of New York are authorized or required by law to
remain closed.
“Cash Collateral” has the meaning set forth in Section 6.2.
“Claimholders” means, with respect to the Revolving Obligations, all Revolving
Claimholders and with respect to the Notes Obligations, all Notes Claimholders.
“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute Revolving Collateral or Notes
Collateral.
“Default Disposition” means any private or public Disposition of (i) all or any
material portion of the Revolving Priority Collateral by one or more Grantors
with the consent of Revolving Collateral Agent after the occurrence and during
the continuance of a Revolving Default (and prior to the Discharge of Revolving
Obligations) or (ii) all or any material portion of the Notes Priority
Collateral by one or more Grantors with the consent of Notes Collateral Agent
after the occurrence and during the continuance of a Notes Default (and prior to
the Discharge of Notes Obligations), which Disposition is conducted by such
Grantors with the consent of Revolving Collateral Agent in the case of the
former, or Notes Collateral Agent in the case of the latter, in connection with
good faith efforts by Revolving Collateral Agent or Notes Collateral Agent, as
the case may be, to collect the Revolving Obligations through the Disposition of
Revolving Priority Collateral or the Notes Obligations through the Disposition
of Notes Priority Collateral.

 

-2-



--------------------------------------------------------------------------------



 



“DIP Financing” has the meaning set forth in Section 6.2.
“Discharge of Notes Obligations” means, except to the extent otherwise expressly
provided in Section 5.5(b), all Notes Obligations (other than contingent
indemnification obligations for which no underlying claim has been asserted)
have been indefeasibly paid, performed or discharged in full (with all such
Notes Obligations consisting of monetary or payment obligations having been paid
in full in cash).
“Discharge of Revolving Obligations” means, except to the extent otherwise
expressly provided in Section 5.5(a): (a) all Revolving Obligations (other than
contingent indemnification obligations for which no underlying claim has been
asserted) have been indefeasibly paid, performed or discharged in full (with all
such Revolving Obligations consisting of monetary or payment obligations having
been paid in full in cash), (b) no Person has any further right to obtain any
loans, letters of credit, bankers’ acceptances, or other extensions of credit
under the documents relating to such Revolving Obligations, and (c) any and all
letters of credit, bankers’ acceptances or similar instruments issued under such
documents have been cancelled and returned (or backed by stand-by guarantees or
cash collateralized) in accordance with the terms of such documents.
“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).
“Enforcement Notice” shall mean a written notice delivered by either the
Revolving Collateral Agent or the Notes Collateral Agent to the other stating
that a Revolving Default or Notes Default, as applicable, has occurred and is
continuing under the Revolving Credit Agreement or the Indenture, as applicable,
and that an Enforcement Period has commenced with respect to the Revolving
Priority Collateral or Notes Priority Collateral, as applicable, specifying the
relevant event of default, stating the current balance of the Revolving
Obligations or the Note Obligations, as applicable, and requesting the current
balance of the Revolving Obligations or Note Obligations, as applicable, owing
to the noticed party.
“Enforcement Period” shall mean the period of time following the receipt by
either the Revolving Collateral Agent or the Notes Collateral Agent of an
Enforcement Notice from the other and continuing until the earliest of (a) in
case of an Enforcement Period commenced by the Notes Collateral Agent, the
Discharge of Notes Obligations, (b) in the case of an Enforcement Period
commenced by the Revolving Collateral Agent, the Discharge of Revolving
Obligations, or (c) the Revolving Collateral Agent or the Notes Collateral Agent
(as applicable) terminate, or agree in writing to terminate, the Enforcement
Period (including in connection with a waiver or cure of the default that gave
rise to such Enforcement Notice).
“Excluded Foreign Collateral” means (a) any Capital Stock of a Canadian
Subsidiary (as defined in the Revolving Credit Agreement) that is a Subsidiary
of a AMLCC and (b) all assets and property owned by the Excluded Foreign
Grantors and subject to the Revolving Loan Documents, including, without
limitation, (x) all “Collateral” (as defined in the Canadian Security Agreement)
(as defined in the Revolving Credit Agreement)) and (y) all “Collateral” (as
defined in the Canadian Pledge Agreement (as defined in the Revolving Credit
Agreement)).
“Excluded Foreign Grantors” means, collectively, all borrowers, guarantors and
grantors under the Revolving Loan Documents not organized under the laws of any
state of the United States or the District of Columbia, including, without
limitation, the “Canadian Credit Parties” (as defined in the Revolving Credit
Agreement).
“Excluded Holdings Collateral” means (a) all assets and property owned by
Holdings and subject to the Revolving Loan Documents and (b) all “Collateral”
(as defined in the US Revolving Pledge Agreement) of Holdings.

 

-3-



--------------------------------------------------------------------------------



 



“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce any Lien in respect of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, the Collateral, including the institution of any
judicial or nonjudicial foreclosure proceedings or having or seeking to have a
trustee, receiver, liquidator or similar official appointed for or over the
Collateral or taking any action to take possession of the Collateral, the
noticing of any public or private sale or other Disposition pursuant to
Article 9 of the UCC or any diligently pursued in good faith attempt to vacate
or obtain relief from a stay or other injunction restricting any other action
described in this definition, (b) the exercise of any right or remedy provided
to a secured creditor under the Revolving Loan Documents or the Notes Documents
(including, in either case, any delivery of any notice to otherwise seek to
obtain payment directly from any account debtor of any Grantor or the taking of
any action or the exercise of any right or remedy in respect of the setoff or
recoupment against the Collateral or proceeds of Collateral), under applicable
law, at equity, in an Insolvency Proceeding or otherwise, including credit
bidding or otherwise the acceptance of Collateral in full or partial
satisfaction of a Lien, (c) the sale, assignment, transfer, lease, license, or
other Disposition of all or any portion of the Collateral, by private or public
sale or any other means, (d) the solicitation of bids from third parties to
conduct the liquidation of all or a material portion of Collateral to the extent
undertaken and being diligently pursued in good faith to consummate the
Disposition of such Collateral within a commercially reasonable time, (e) the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers, or other third parties for the purposes of
valuing, marketing, or Disposing of, all or a material portion of the Collateral
to the extent undertaken and being diligently pursued in good faith to
consummate the Disposition of such Collateral within a commercially reasonable
time, (f) the exercise of any other enforcement right relating to the Collateral
(including the exercise of any voting rights relating to any capital stock
composing a portion of the Collateral or seeking relief from the automatic stay)
whether under the Revolving Loan Documents, the Notes Documents, under
applicable law of any jurisdiction, in equity, in an Insolvency Proceeding, or
otherwise, or (g) the pursuit of Default Dispositions relative to all or a
material portion of the Collateral to the extent undertaken and being diligently
pursued in good faith to consummate the Disposition of such Collateral within a
commercially reasonable time but in all cases excluding (i) the establishment of
borrowing base reserves, collateral ineligibles, or other conditions for
advances, (ii) the changing of advance rates or advance sublimits, (iii) the
imposition of a default rate or late fee, (iv) the collection and application of
accounts or other monies deposited from time to time in deposit accounts or
securities accounts, in each case, to the extent constituting Revolving Priority
Collateral, against the Revolving Obligations pursuant to the provisions of the
Revolving Loan Documents (including, without limitation, the notification of
account debtors, depositary institutions or any other Person to deliver proceeds
of Collateral to the Revolving Collateral Agent), (v) the cessation of lending
pursuant to the provisions of the Revolving Loan Documents, including upon the
occurrence of a default on the existence of an overadvance, (vi) the filing of a
proof of claim in any Insolvency, (vii) the consent by the Revolving Collateral
Agent to disposition by any Grantor of any of the Revolving Priority Collateral
(other than in connection with liquidation of the Revolving Priority Collateral
at the request of the Revolving Collateral Agent), and (viii) the acceleration
of the Notes Obligations or the Revolving Obligations.
“Finance Sub” has the meaning set forth in the recitals to this Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.
“Grantors” means the US Revolving Grantors, the US Revolving Pledgors, the Notes
Grantors, the Notes Pledgors and each other person (other than the Excluded
Foreign Grantors) that may from time to time execute and deliver a Revolving
Collateral Document or a Notes Collateral Document as a “debtor,” “grantor,” or
“pledgor” (or the equivalent thereof); provided that Holdings is a “Grantor”
solely with respect to the Revolving Collateral Documents and not with respect
to the Notes Collateral Documents.
“Holdings” has the meaning set forth in the recitals to this Agreement.
“Indenture” has the meaning set forth in the recitals to this Agreement.

 

-4-



--------------------------------------------------------------------------------



 



“Insolvency Proceeding” means:
(a) any voluntary or involuntary case or proceeding under any Bankruptcy Law
with respect to any Grantor;
(b) any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets;
(c) any liquidation, dissolution, or winding up of any Grantor (other than as
permitted by the Notes Documents and the Revolving Loan Documents) whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or
(d) any assignment for the benefit of creditors or any other marshaling of
assets for creditors of any Grantor or other similar arrangement in respect of
such Grantor’s creditors generally.
“Intellectual Property” means the “Intellectual Property” as that term is
defined in the Notes Security Agreement as in effect on the date hereof.
“Letters of Credit” means the “Letters of Credit,” as that term is defined in
the Revolving Credit Agreement.
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge,
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust, or other preferential
arrangement having the practical effect of any of the foregoing.
“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Grantor grants to the (a) Revolving Collateral Agent, for the benefit of
the Revolving Claimholders, Liens upon the real estate Collateral owned by such
Grantor, as security for the Revolving Obligations or (b) Notes Collateral
Agent, for the benefit of the Notes Claimholders, Liens upon the real estate
Collateral owned by such Grantor, as security for the Notes Obligations.
“Notes Claimholders” means holders of Notes, the Trustee, the Notes Collateral
Agent and any holders of, or trustees, collateral agents or other
representatives with respect to, Other Pari Passu Lien Obligations.
“Notes Collateral Agent” has the meaning set forth in the preamble to this
Agreement.
“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Notes Obligations. For the avoidance of doubt, the Notes
Collateral shall not include any Excluded Foreign Collateral or Excluded
Holdings Collateral.
“Notes Collateral Documents” means the Notes Security Agreement, the Notes
Pledge Agreement and any other agreement pursuant to which a Lien is granted
securing any Notes Obligations or under which rights or remedies with respect to
such Liens are governed.
“Notes Default” means any “Event of Default,” as such term is defined in the
Indenture, or any event of default under any other Notes Document.
“Notes Documents” means the Indenture, the Notes and the Notes Collateral
Documents.
“Notes Grantors” has the meaning set forth in the recitals to this Agreement.
“Notes Guarantor” has the meaning set forth in the recitals to this Agreement.

 

-5-



--------------------------------------------------------------------------------



 



“Notes Obligations” means all obligations and all amounts owing, due, or secured
under the Notes Documents, and all Other Pari Passu Lien Obligations, whether
now existing or arising hereafter, including all principal, premium, interest,
fees, attorneys fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Notes Document or Other Pari Passu Lien Obligations Agreement (including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to AMLLC).
“Notes Pledge Agreement” has the meaning set forth in the recitals to this
Agreement.
“Notes Pledged Shares” means the “Pledged Shares” as defined in the Notes Pledge
Agreement.
“Notes Pledgors” has the meaning set forth in the recitals to this Agreement.
“Notes Priority Collateral” means all now owned or hereafter acquired Notes
Collateral that constitutes:
(i) all Notes Pledged Shares;
(ii) all equipment;
(iii) all Intellectual Property;
(iv) all Pledged Debt (as defined in the Notes Pledge Agreement);
(v) all Real Estate Assets;
(vi) all general intangibles, instruments, books and records and supporting
obligations related to the foregoing and proceeds of the foregoing (except to
the extent any of the foregoing constitute Revolving Priority Collateral; and
(viii) all other goods (including but not limited to fixtures) and assets of
each Notes Grantor not constituting Revolving Priority Collateral, Excluded
Foreign Collateral or Excluded Holdings Collateral, whether tangible or
intangible and wherever located.
Notwithstanding the foregoing, the Notes Priority Collateral shall not include
any Excluded Foreign Collateral or Excluded Holdings Collateral.
“Notes Security Agreement” has the meaning set forth in the recitals to this
Agreement.
“Obligations” shall mean, as applicable, (a) all Revolving Obligations and
(b) all Notes Obligations.
“Other Pari Passu Lien Obligations” means indebtedness or other obligations of
AMLLC, Finance Sub or the Notes Guarantors issued following the date of this
Agreement to the extent (a) such indebtedness is not prohibited by the terms of
the Revolving Credit Agreement, the Indenture and each then extant Other Pari
Passu Lien Obligations Agreement from being secured by Liens on the Notes
Collateral ranking pari passu with the Liens securing the Notes, (b) the Notes
Grantors and Notes Pledgors have granted Liens, consistent with clause (a), on
the Notes Collateral to secure the obligations in respect of such indebtedness,
(c) such indebtedness or other obligations constitute “Other Pari Passu Lien
Obligations” as defined in the Indenture, and (d) the Other Pari Passu Lien
Obligations Agent, for the holders of such indebtedness has entered into a
joinder agreement on behalf of the holders under such agreement acknowledging
that such holders shall be bound by the terms hereof applicable to Notes
Claimholders.
“Other Pari Passu Lien Obligations Agent” means the Person appointed to act as
trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.
“Other Pari Passu Lien Obligations Agreement” means the indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

 

-6-



--------------------------------------------------------------------------------



 



“Person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or other entity.
“Pledged Collateral” has the meaning set forth in Section 5.4(a).
“Priority Collateral” with respect to the Revolving Claimholders, all Revolving
Priority Collateral, and with respect to the Notes Claimholders, all Notes
Priority Collateral.
“Real Estate Asset” means, at any time of determination, any fee interest of
AMLLC, Finance Sub or any Notes Guarantor; in owned real property; provided that
such asset has a fair market value in excess of $5.0 million.
“Recovery” has the meaning set forth in Section 6.7.
“Refinance” means, in respect of any indebtedness, to refinance, modify, extend,
renew, defease, supplement, restructure, replace, refund or repay, or to issue
other indebtedness in exchange or replacement for such indebtedness, in whole or
in part, whether with the same or different lenders, arrangers and/or agents.
“Refinanced” and “Refinancing” shall have correlative meanings.
“Revolving Borrower” and “Revolving Borrowers” have the meanings set forth in
the recitals to this Agreement.
“Revolving Claimholders” means, at any relevant time, the holders of Revolving
Obligations at that time, including Revolving Lenders, Letter of Credit Issuers
(as defined in the Revolving Credit Agreement), Cash Management Banks (as
defined in the Revolving Credit Agreement), Hedge Banks (as defined in the
Revolving Credit Agreement) and the Agents (as defined in the Revolving Credit
Agreement) and any lender, or duly appointed trustee or collateral agent or
other duly appointed agent with respect to any Revolving Obligations described
in clause (ii) of the definition thereof.
“Revolving Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Revolving Obligations (but excluding, for purposes hereof, all
Excluded Foreign Collateral and Excluded Holdings Collateral).
“Revolving Collateral Agent” has the meaning set forth in the preamble to this
Agreement.
“Revolving Collateral Documents” means the US Revolving Security Agreement, the
US Revolving Pledge Agreement and any other agreement, document, or instrument
pursuant to which a Lien is granted securing any Revolving Obligation or under
which rights or remedies with respect to such Liens are governed.
“Revolving Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Revolving Default” means any “Event of Default”, as such term is defined in the
Revolving Credit Agreement, or any event of default under any other Revolving
Loan Document.
“Revolving Lenders” means the “Lenders” as defined in the Revolving Credit
Agreement and any lenders with respect to any Revolving Obligations described in
clause (ii) of the definition thereof.
“Revolving Loan Documents” means the Revolving Credit Agreement, the Revolving
Collateral Documents and each of the other Credit Documents (as defined in the
Revolving Credit Agreement) and any agreements under which any Revolving
Obligations described in clause (ii) of the definition thereof are incurred.
“Revolving Obligations” means (i) the “Obligations” as that term is defined in
the Revolving Credit Agreement and (ii) any other “Lenders Debt” as defined in
the Indenture) (including, in each case, all amounts accruing on or after the
commencement of any Insolvency Proceeding relating to any Grantor and all
amounts that would have accrued or become due under the terms of the Revolving
Loan Documents but for the effect of the Insolvency Proceeding and irrespective
of whether a claim for all or any portion of such amounts is allowable or
allowed in such Insolvency Proceeding).

 

-7-



--------------------------------------------------------------------------------



 



“Revolving Priority Collateral” means all now owned or hereafter acquired
Revolving Collateral that constitutes:
(i) all Accounts (except to the extent such accounts constitute proceeds of the
Notes Priority Collateral);
(ii) all Instruments, Chattel Paper and other contracts, in each case,
evidencing or substituted for any Accounts described in clause (i);
(iii) all Deposit Accounts and Securities Accounts into which any proceeds of
Accounts or Inventory are deposited (including all cash and other funds or other
property held in or on deposit therein, except to the extent constituting
identifiable proceeds of the Notes Priority Collateral or constituting Excluded
Accounts (as defined in the US Revolving Security Agreement));
(iv) all documents of title for any Inventory;
(v) all tax refunds;
(vi) all Inventory;
(vii) all guarantees, letters of credit, Letter -of -Credit Rights, security and
other credit enhancement, in each case, for the Accounts;
(viii) all commercial tort claims and general intangibles (other than
Intellectual Property) to the extent relating to any Accounts or Inventory;
(ix) all books and records pertaining to the foregoing; and
(x) all substitutions, replacements, accessions, products or proceeds
(including, without limitation, insurance proceeds) of any of the forgoing.
“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity in which that person directly or indirectly owns or
controls at least 50% of the shares of capital stock having ordinary voting
power to vote in the election of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“US Revolving Grantors” has the meaning set forth in the recitals to this
Agreement.
“US Revolving Pledge Agreement” has the meaning set forth in the recitals to
this Agreement.
“US Revolving Pledgors” has the meaning set forth in the recitals to this
Agreement.
“US Revolving Security Agreement” has the meaning set forth in the recitals to
this Agreement.

 

-8-



--------------------------------------------------------------------------------



 



“Use Period” means the period commencing on the date that the Revolving
Collateral Agent (or any Revolving Claimholder acting with the consent of the
Revolving Collateral Agent) commences the Exercise of Secured Creditor Remedies
in connection with any Revolving Priority Collateral in a manner as provided in
Section 3.8 (having theretofore furnished the Notes Collateral Agent with an
Enforcement Notice) and ending on the earlier to occur of (i) 180 days
thereafter and (ii) the Discharge of Revolving Obligations. If any stay or other
order that prohibits any of the Revolving Collateral Agent or the other
Revolving Claimholders from commencing and continuing to Exercise any Secured
Creditor Remedies or to liquidate and sell the Revolving Priority Collateral has
occurred by operation of law or has been entered by a court of competent
jurisdiction, such 180-day period shall be tolled during the pendency of any
such stay or other order and the Use Period shall be so extended and upon
lifting of the automatic stay, if there are fewer than 90 days remaining in such
180 day period, than such 180 day period shall be extended so that the Revolving
Collateral Agent and the Revolving Claimholders have 90 days upon lifting of the
automatic stay.
1.3 Construction. The definitions of terms in this Agreement shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The term “or”
shall be construed to have, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” Unless the context requires
otherwise:
(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, supplemented, modified, renewed, extended, Refinanced, refunded, or
replaced;
(b) any reference to any agreement, instrument, or other document herein “as in
effect on the date hereof” shall be construed as referring to such agreement,
instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinance after the date hereof;
(c) any definition of or reference to Revolving Obligations or Notes Obligations
herein shall be construed as referring to the Revolving Obligations or Notes
Obligations (as applicable) as from time to time amended, restated,
supplemented, modified, renewed, extended, Refinanced, refunded, or replaced;
(d) any reference herein to any person shall be construed to include such
person’s successors and assigns;
(e) the words “herein,” “hereof,” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;
(f) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and
(g) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.
SECTION 2. Lien Priorities.
2.1 Relative Priorities. Notwithstanding the date, time, method, manner, or
order of grant, attachment, or perfection of any Liens securing (or purportedly
securing) the Revolving Obligations with respect to the Collateral or of any
Liens securing (or purportedly securing) the Notes Obligations with respect to
the Collateral (including, in each case, irrespective of whether any such Lien
is granted (or secures Obligations relating to the period) before or after the
commencement of any Insolvency Proceeding) and notwithstanding any contrary
provision of the UCC or any other applicable law or the Revolving Loan Documents
or the Notes Documents, as applicable, or any defect or deficiencies in, or
failure to attach or perfect, the Liens securing (or purportedly securing) any
of the Obligations, or any other circumstance whatsoever, the Notes Collateral
Agent and the Revolving Collateral Agent hereby agree that:
(a) any Lien with respect to the Revolving Priority Collateral securing any
Revolving Obligations now or hereafter held by or on behalf of, or created for
the benefit of, Revolving Collateral Agent or any Revolving Claimholders or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien with respect to the Revolving Priority
Collateral securing any Notes Obligations;

 

-9-



--------------------------------------------------------------------------------



 



(b) any Lien with respect to the Notes Priority Collateral securing any Notes
Obligations now or hereafter held by or on behalf of, or created for the benefit
of, Notes Collateral Agent or any Notes Claimholders or any agent or trustee
therefor, regardless of how or when acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien with respect to the Notes Priority Collateral
securing any Revolving Obligations;
(c) any Lien with respect to the Revolving Priority Collateral securing any
Notes Obligations now or hereafter held by or on behalf of, or created for the
benefit of, Notes Collateral Agent, any Notes Claimholders or any agent or
trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens with respect to the Revolving
Priority Collateral securing any Revolving Obligations; and
(d) any Lien with respect to the Notes Priority Collateral securing any
Revolving Obligations now or hereafter held by or on behalf of, or created for
the benefit of, Revolving Collateral Agent, any Revolving Claimholders or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens with respect to the Notes Priority
Collateral securing any Notes Obligations.
The subordination of Liens provided for in this Agreement shall continue to be
effective with respect to any part of the Collateral from and after the date
hereof whether such Liens are declared, or ruled to be, invalid, unenforceable,
void or not allowed by a court of competent jurisdiction, as a result of any
action taken by the Notes Collateral Agent or the Revolving Collateral Agent, as
applicable, or any failure by such person to take any action, with respect to
any financing statement (including any amendment to or continuation thereof),
mortgage or other perfection document.
2.2 Prohibition on Contesting Liens. Each of Notes Collateral Agent, for itself
and on behalf of each Notes Claimholder, and Revolving Collateral Agent, for
itself and on behalf of each Revolving Claimholder, agrees that it will not (and
hereby waives any right to), directly or indirectly, contest, or support any
other person in contesting, in any proceeding (including any Insolvency
Proceeding): (a) the priority, validity, attachment, perfection or
enforceability of a Lien in the Collateral, held by or on behalf of Revolving
Collateral Agent or any other Revolving Claimholders or by or on behalf of the
Notes Collateral Agent or any other Notes Claimholders, (b) the priority,
validity, perfection, or enforceability of any Obligations, including the
allowability or priority of any Obligations in any Insolvency Proceeding, or
(c) the priorities, rights or duties established by, or other provisions of this
Agreement; provided, however that nothing in this Agreement shall be construed
to prevent or impair the rights of Revolving Collateral Agent, any Revolving
Claimholder, Notes Collateral Agent or any Notes Claimholder to enforce the
terms of this Agreement, including the provisions of this Agreement relating to
the priority of the Liens in the Collateral securing the Revolving Obligations
and the Notes Obligations, as applicable, as provided in Section 3.
2.3 New Liens. During the term of this Agreement, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, the parties hereto
agree, subject to Section 6, that no Grantor shall:
(a) grant or suffer to exist any Liens on any asset to secure any Notes
Obligation unless such Grantor also offers to grant, and, at the option of the
Revolving Collateral Agent, grants a Lien on such asset to secure the Revolving
Obligations concurrently with the grant of a Lien thereon in favor of Notes
Collateral Agent in accordance with the priorities set forth in this Agreement;
or
(b) grant or suffer to exist any Liens on any asset (other than Excluded Foreign
Collateral and Excluded Holdings Collateral) to secure any Revolving Obligations
unless such Grantor grants, a Lien on such asset to secure the Notes Obligations
concurrently with the grant of a Lien thereon in favor of Revolving Collateral
Agent in accordance with the priorities set forth in this Agreement.

 

-10-



--------------------------------------------------------------------------------



 



To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to Revolving
Collateral Agent or Revolving Claimholders, the Notes Collateral Agent, on
behalf of the Notes Claimholders, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2, and without
limiting any other rights and remedies available to Notes Collateral Agent or
Notes Claimholders, the Revolving Collateral Agent, on behalf of the Revolving
Claimholders, agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.3
shall be subject to Section 4.2.
2.4 Cooperation in Designating Collateral. In furtherance of Section 9.8, the
parties hereto agree to and the Grantors shall, in each case subject to the
other provisions of this Agreement upon request by Revolving Collateral Agent or
Notes Collateral Agent, cooperate in good faith (and direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Revolving Priority Collateral and the Notes Priority
Collateral and the steps taken or to be taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the Revolving
Loan Documents and the Notes Documents.
SECTION 3. Exercise of Remedies.
3.1 Exercise of Remedies by Notes Collateral Agent. Until the Discharge of
Revolving Obligations has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, Notes Collateral Agent and Notes
Claimholders:
(a) will not exercise or seek to exercise any rights or remedies with respect to
any Revolving Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Revolving Priority Collateral);
(b) subject to Section 3.4 and Section 3.7, will not directly or indirectly
contest, protest, or object to or hinder any Exercise of Secured Creditor
Remedies by Revolving Collateral Agent or any Revolving Claimholder with respect
to any Revolving Priority Collateral and have no right to direct Revolving
Collateral Agent to Exercise any Secured Creditor Remedies with respect to any
Revolving Priority Collateral or take any other action under the Revolving Loan
Documents with respect to any Revolving Priority Collateral;
(c) will not object to (and waive any and all claims with respect to) the
forbearance by Revolving Collateral Agent or Revolving Claimholders from
Exercising any Secured Creditor Remedies with respect to any Revolving Priority
Collateral;
(d) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Lien that the Notes Claimholders have on Revolving
Priority Collateral equal with, or to give the Notes Claimholders any preference
or priority relative to, any Lien that the Revolving Claimholders have with
respect to such Revolving Priority Collateral;
(e) will have no right to (i) direct the Revolving Collateral Agent or any
Revolving Claimholder to exercise any right, remedy or power with respect to
such Revolving Priority Collateral or (ii) consent to the exercise by the
Revolving Collateral Agent or any Revolving Claimholder of any right, remedy or
power with respect to such Revolving Priority Collateral; and
(f) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.

 

-11-



--------------------------------------------------------------------------------



 



3.2 Exercise of Remedies by Revolving Collateral Agent. Until the Discharge of
Notes Obligations has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, Revolving Collateral Agent and
Revolving Claimholders:
(a) will not exercise or seek to exercise any rights or remedies with respect to
any Notes Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Notes Priority Collateral);
(b) subject to Section 3.4 and Section 3.7, will not directly or indirectly
contest, protest, or object to or hinder any Exercise of Secured Creditor
Remedies by Notes Collateral Agent or any Notes Claimholder with respect to any
Notes Priority Collateral and has no right to direct Notes Collateral Agent to
Exercise any Secured Creditor Remedies with respect to any Notes Priority
Collateral or take any other action under the Notes Documents with respect to
any Notes Priority Collateral;
(c) will not object to (and waives any and all claims with respect to) the
forbearance by Notes Collateral Agent or any Notes Claimholder from Exercising
any Secured Creditor Remedies with respect to any Notes Priority Collateral;
(d) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to make any Lien that the Revolving Claimholders have on Notes
Priority Collateral equal with, or to give the Revolving Claimholders any
preference or priority relative to, any Lien that the Notes Claimholders have
with respect to such Notes Priority Collateral;
(e) will have no right to (i) direct the Notes Collateral Agent or any Notes
Claimholder to exercise any right, remedy or power with respect to such Notes
Priority Collateral or (ii) consent to the exercise by the Notes Collateral
Agent or any Notes Claimholder of any right, remedy or power with respect to
such Notes Priority Collateral; and
(f) will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement.
3.3 Exclusive Enforcement Rights. (a) Until the Discharge of Revolving
Obligations has occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the Revolving Collateral Agent shall have
the exclusive right to Exercise any Secured Creditor Remedies with respect to
the Revolving Priority Collateral without any consultation with or the consent
of Notes Collateral Agent or any Notes Claimholder and (b) until the Discharge
of Notes Obligations has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, Notes Collateral Agent shall have the
exclusive right to Exercise any Secured Creditor Remedies with respect to the
Notes Priority Collateral without any consultation with or the consent of the
Revolving Collateral Agent or any Revolving Claimholder. In connection with any
Exercise of Secured Creditor Remedies, each of Notes Collateral Agent, the Notes
Claimholders, Revolving Collateral Agent and the Revolving Claimholders may
enforce the provisions of the Notes Collateral Documents or Revolving Collateral
Documents, as applicable, and exercise rights, powers and remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to Dispose of its Collateral, to incur expenses in
connection with such Disposition, and to exercise all the rights and remedies of
a secured creditor under applicable law.
3.4 Claimholders Permitted Actions. Anything to the contrary in Sections 3.1 and
3.2 notwithstanding, each of the Notes Collateral Agent and the Revolving
Collateral Agent may:
(a) if an Insolvency Proceeding has been commenced by or against any Grantor,
file a proof of claim or statement of interest with respect to its Collateral or
otherwise with respect to the Notes Obligations or the Revolving Obligations, as
the case may be, or otherwise file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
such Grantor arising under any Insolvency Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement or applicable law (including the Bankruptcy Code or other comparable
laws of any applicable jurisdiction);

 

-12-



--------------------------------------------------------------------------------



 



(b) take any action (not adverse to the priority status of the Liens on the
Collateral of the other, or the rights of the other or any Claimholders to
Exercise any Secured Creditor Remedies) in order to create, perfect, preserve or
protect (but not enforce) its Lien in and to its Collateral;
(c) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any person
objecting to or otherwise seeking the disallowance or subordination of its
claims or its Claimholders or the avoidance of its Liens;
(d) make any arguments and motions that are, in each case, in accordance with,
the terms of this Agreement;
(e) join (but not exercise any control with respect to) any judicial foreclosure
proceeding or other judicial lien enforcement proceeding with respect to the
Priority Collateral of the other party initiated by such other party to the
extent that any such action could not reasonably be expected, in any material
respect, to restrain, hinder, limit, delay or otherwise interfere with the
Exercise of Secured Creditor Remedies by such other party (it being understood
that, (a) with respect to Revolving Priority Collateral, neither Notes
Collateral Agent nor any Notes Claimholder shall be entitled to receive any
proceeds thereof unless otherwise expressly permitted herein and (b) with
respect to Notes Priority Collateral, neither Revolving Collateral Agent nor any
Revolving Claimholder shall be entitled to receive any proceeds thereof unless
otherwise expressly permitted herein); and
(f) take any action described in clauses (i) through (viii) of the definition of
Exercise of Secured Creditor Remedies.
Anything to the contrary in Sections 3.1 and 3.2 notwithstanding, each Notes
Claimholder and each Revolving Claimholder may vote on any plan of
reorganization.
Except as expressly set forth in this Agreement, each Notes Claimholder and each
Revolving Claimholder shall have any and all rights and remedies it may have as
a creditor under any applicable law, including the right to the Exercise of
Secured Creditor Remedies; provided, however, that the Exercise of Secured
Creditor Remedies with respect to the Collateral (and any judgment Lien obtained
in connection therewith) shall be subject to the Lien priorities set forth
herein and to the provisions of this Agreement. Subject to Section 3.7, the
Revolving Collateral Agent may enforce the provisions of the Revolving Loan
Documents, the Notes Collateral Agent may enforce the provisions of the Notes
Documents and each may Exercise any Secured Creditor Remedies, all in such order
and in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law; provided, however, that each of the Revolving Collateral Agent
and the Notes Collateral Agent agrees to provide to the other (x) an Enforcement
Notice prior to its Exercise of Secured Creditor Remedies and (y) copies of any
notices that it is required under applicable law to deliver to any Grantor;
provided further, however, that the Revolving Collateral Agent’s failure to
provide copies of any such notices to the Notes Collateral Agent shall not
impair any of the Revolving Collateral Agent’s rights hereunder or under any of
the Revolving Loan Documents and the Notes Collateral Agent’s failure to provide
copies of any such notices to the Revolving Collateral Agent shall not impair
any of the Notes Collateral Agent’s rights hereunder or under any of the Notes
Documents. Each of the Notes Collateral Agent, each Notes Claimholder, the
Revolving Collateral Agent and each Revolving Claimholder agrees that it will
not institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, in the case of the Notes Collateral
Agent and each Notes Claimholder, against either the Revolving Collateral Agent
or any other Revolving Claimholder, and in the case of the Revolving Collateral
Agent and each other Revolving Claimholder, against either the Notes Collateral
Agent or any other Notes Claimholder, seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such person with respect to the
Collateral which is consistent with the terms of this Agreement, and none of
such parties shall be liable for any such action taken or omitted to be taken.

 

-13-



--------------------------------------------------------------------------------



 



3.5 Retention of Proceeds.
(a) Notes Collateral Agent agrees that prior to the Discharge of the Revolving
Obligations, Notes Claimholders will only be entitled to retain proceeds of
Notes Priority Collateral in connection with an Exercise of Secured Creditor
Remedies that are not prohibited under Section 3.1 above. Notes Claimholders
shall not be permitted to retain any proceeds of Revolving Priority Collateral
in connection with any Exercise of Secured Creditor Remedies in any circumstance
unless and until the Discharge of the Revolving Obligations has occurred, and
any such proceeds received or retained in any other circumstance will be subject
to Section 4.2.
(b) Revolving Collateral Agent agrees that prior to the Discharge of the Notes
Obligations, Revolving Claimholders will only be entitled to retain proceeds of
Revolving Priority Collateral in connection with an Exercise of Secured Creditor
Remedies that are not prohibited under Section 3.2 above. Revolving Claimholders
shall not be permitted to retain any proceeds of Notes Priority Collateral in
connection with any Exercise of Secured Creditor Remedies in any circumstance
unless and until the Discharge of the Notes Obligations has occurred, and any
such proceeds received or retained in any other circumstance will be subject to
Section 4.2.
(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of any Disposition or series of related Dispositions that includes
Revolving Priority Collateral and Notes Priority Collateral where the aggregate
sales price is not allocated between the Revolving Priority Collateral and Notes
Priority Collateral being sold (including in connection with or as a result of
the sale of the capital stock of a Grantor), then solely for purposes of this
Agreement, the allocation of proceeds of such Disposition to the Revolving
Priority Collateral shall be based upon, in the case of (i) any Revolving
Priority Collateral consisting of inventory, at book value as assessed on the
date of such Disposition, (ii) any Revolving Priority Collateral consisting of
accounts receivable, at book value as assessed on the date of such Disposition
and (iii) all other Revolving Priority Collateral and Notes Priority Collateral,
at fair market value of such Revolving Priority Collateral and Notes Priority
Collateral sold, as determined by AMLLC in its reasonable judgment or, if the
aggregate amount of such other Revolving Priority Collateral and Notes Priority
Collateral sold is greater than $20,000,000, an independent appraiser.
3.6 Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4, and 6.5(b), each
of Notes Collateral Agent, for itself and on behalf of the Notes Claimholders,
and the Revolving Collateral Agent, for itself and on behalf of the Revolving
Claimholders, hereby:
(a) subject to Section 3.7, agrees that it will not, directly or indirectly,
take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the other with
respect to such other party’s Priority Collateral, or that is otherwise
prohibited hereunder, including any Disposition of such other person’s Priority
Collateral, whether by foreclosure or otherwise; and
(b) subject to Section 3.7, waives any and all rights it or its Claimholders may
have as a junior lien creditor or otherwise to object to the manner in which
such other party seeks to enforce or collect such other party’s respective
Obligations or the Liens securing such Obligations granted in any of such other
party’s Priority Collateral, regardless of whether any action or failure to act
by or on behalf of such other person is adverse to the interest of it or its
Claimholder.
3.7 Commercially Reasonable Dispositions. The Notes Collateral Agent, for itself
and on behalf of the Notes Claimholders, hereby irrevocably, absolutely, and
unconditionally waives any right to object (and seek or be awarded any relief of
any nature whatsoever based on any such objection), at any time prior or
subsequent to any disposition of any of the Revolving Priority Collateral, on
the ground(s) that any such disposition of Revolving Priority Collateral
(a) would not be or was not “commercially reasonable” within the meaning of any
applicable UCC and/or (b) would not or did not comply with any other requirement
under any applicable UCC or under any other applicable law governing the manner
in which a secured creditor (including one with a Lien on real property) is to
realize on its collateral. The Revolving Collateral Agent, for itself and on
behalf of the Revolving Claimholders, hereby irrevocably, absolutely and
unconditionally waives any right to object (and seek or be awarded any relief of
any nature whatsoever based on any such objection), at any time prior to or
subsequent to any disposition of any Notes Priority Collateral, on the ground(s)
that any such disposition of Notes Priority Collateral (a) would not be or was
not “commercially reasonable” within the meaning of any applicable UCC and/or
(b) would not or did not comply with any other requirement under any applicable
UCC or under any other applicable law governing the manner in which a secured
creditor (including one with a Lien on real property) is to realize on its
collateral.

 

-14-



--------------------------------------------------------------------------------



 



3.8 Inspection and Access Rights.
(a) If the Notes Collateral Agent, or any agent or representative of the Notes
Collateral Agent, or any receiver, shall, after any Notes Default, obtain
possession or physical control of any of the real properties subject to a
Mortgage, the Notes Collateral Agent shall promptly notify the Revolving
Collateral Agent in writing of that fact, and the Revolving Collateral Agent
shall, within fifteen (15) Business Days thereafter, notify the Notes Collateral
Agent in writing as to whether the Revolving Collateral Agent desires to
exercise access rights under this Section 3.8. In addition, if the Revolving
Collateral Agent, or any agent or representative or the Revolving Collateral
Agent, or any receiver, shall obtain possession or physical control of any of
the real properties subject to a Mortgage or any of the tangible Notes Priority
Collateral located on any premises other than real properties subject to a
Mortgage or control over any intangible Notes Priority Collateral, following the
delivery to the Notes Collateral Agent of an Enforcement Notice, then the
Revolving Collateral Agent shall promptly notify the Notes Collateral Agent in
writing that the Revolving Collateral Agent is exercising its access rights
under this Agreement and its rights under Section 3.9 under either circumstance.
Upon delivery of such notice by the Revolving Collateral Agent to the Notes
Collateral Agent, the parties shall confer in good faith to coordinate with
respect to the Revolving Collateral Agent’s exercise of such access rights.
Consistent with the definition of “Use Period,” access rights may apply to
differing parcels of real properties subject to a Mortgage at differing times,
in which case, a differing Use Period will apply to each such property.
(b) Without limiting any rights the Revolving Collateral Agent or any other
Revolving Claimholder may otherwise have under applicable law or by agreement
and whether or not the Notes Collateral Agent or any other Notes Claimholder has
commenced and is continuing to Exercise any Secured Creditor Remedies of the
Notes Collateral Agent, the Revolving Collateral Agent or any other Person
(including any Revolving Claimholder) acting with the consent, or on behalf, of
the Revolving Collateral Agent, shall have the right during the Use Period,
(a) during normal business hours on any Business Day, to access Revolving
Priority Collateral that (i) is stored or located in or on, (ii) has become an
accession with respect to (within the meaning of Section 9-335 of the UCC), or
(iii) has been commingled with (within the meaning of Section 9-336 of the UCC),
Notes Priority Collateral, and (b) access the Notes Priority Collateral
(including, without limitation, equipment, fixtures, Intellectual Property,
general intangibles and real property and equipment, processors, computers and
other machinery related to the storage or processing of records, documents or
files), each of the foregoing in order to assemble, inspect, copy or download
information stored on, take actions to perfect its Lien on, complete a
production run of Inventory involving, take possession of, move, prepare and
advertise for sale, sell (by public auction, private sale or a “store closing,”
“going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in AMLLC’s business), store,
take reasonable actions to protect, secure and otherwise enforce the rights of
the Revolving Collateral Agent in and to the Revolving Priority Collateral, or
otherwise deal with the Revolving Priority Collateral, in each case without the
involvement of or interference by any Notes Claimholder or liability to any
Notes Claimholder. In the event that any Revolving Claimholder has commenced and
is continuing the Exercise of any Secured Creditor Remedies with respect to any
Revolving Priority Collateral, this Agreement will not restrict the rights of
the Notes Collateral Agent to sell, assign or otherwise transfer the related
Notes Priority Collateral prior to the expiration of the Use Period if the
purchaser, assignee or transferee thereof agrees to be bound by the provisions
of this Section 3.8.
(c) During the period of actual occupation, use and/or control by the Revolving
Claimholders and/or the Revolving Collateral Agent (or their respective
employees, agents, advisers and representatives) of any Notes Priority
Collateral or other assets or property, the Revolving Claimholders and the
Revolving Collateral Agent shall be obligated to repair at their expense any
physical damage to such Notes Priority Collateral or other assets or property
resulting from such occupancy, use or control, and to leave such Notes Priority
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted. Notwithstanding the foregoing, in no event shall the Revolving
Claimholders or the Revolving Collateral Agent have any liability to the Notes
Claimholders and/or to the Notes Collateral Agent pursuant to this Section 3.8
as a result of any condition (including any environmental condition, claim or
liability) on or with respect to the Notes Priority Collateral existing prior to
the date of the exercise by the Revolving Claimholders (or the Revolving
Collateral Agent, as the case may be) of their rights under this Section 3.8 and
the Revolving Claimholders shall have no duty or liability to maintain the Notes
Priority Collateral in a condition or manner better than that in which it was
maintained prior to the use thereof by the Revolving Claimholders, or for any
diminution in the value of the Notes Priority Collateral that results solely
from ordinary wear and tear resulting from the use of the Notes Priority
Collateral by the Revolving Claimholders in the manner and for the time periods
specified under this Section 3.8. Without limiting the rights granted in this
Section 3.8, the Revolving Claimholders and the Revolving Collateral Agent shall
cooperate with the Notes Claimholders and/or the Notes Collateral Agent in
connection with any efforts made by the Notes Claimholders and/or the Notes
Collateral Agent to sell the Notes Priority Collateral.

 

-15-



--------------------------------------------------------------------------------



 



(d) The Revolving Collateral Agent and the Revolving Claimholders shall not be
obligated to pay any amounts to the Notes Collateral Agent or the Notes
Claimholders (or any person claiming by, through or under the Notes
Claimholders, including any purchaser of the Notes Priority Collateral) or to
any Grantor, for or in respect of the use by the Revolving Collateral Agent and
the Revolving Claimholders of the Notes Priority Collateral; provided that
Revolving Collateral Agent and the other Revolving Claimholders shall be
obligated to pay any third-party expenses related thereto, including costs with
respect to heat, light, electricity and water with respect to that portion of
any premises so used or occupied, or that arise as a result of such use. In the
event, and only in the event, that in connection with its use of some or all of
the premises constituting Notes Priority Collateral, the Revolving Collateral
Agent requires the services of any employees of AMLLC or any of its
Subsidiaries, the Revolving Collateral Agent shall pay directly to any such
employees the appropriate, allocated wages of such employees, if any, during the
time periods that the Revolving Collateral Agent requires their services.
(e) The Revolving Claimholders shall use the Notes Priority Collateral in
accordance with applicable law.
(f) Subject to Section 3.7, the Notes Collateral Agent and the other Notes
Claimholders (i) will cooperate with the Revolving Collateral Agent in its
efforts pursuant to Section 3.8(b) to enforce its security interest in the
Revolving Priority Collateral and to finish any work-in-process and assemble the
Revolving Priority Collateral, (ii) will not hinder or restrict in any respect
the Revolving Collateral Agent from enforcing its security interest in the
Revolving Priority Collateral or from finishing any work-in-process or
assembling the Revolving Priority Collateral pursuant to Section 3.8(b), and
(iii) will, subject to the rights of any landlords under real estate leases,
permit the Revolving Collateral Agent, its employees, agents, advisers and
representatives to exercise the rights described in Section 3.8(b).
(g) Subject to the terms hereof, the Notes Collateral Agent may advertise and
conduct public auctions or private sales of the Notes Priority Collateral,
without the involvement of or interference by any Revolving Claimholder or
liability to any Revolving Claimholder as long as, in the case of an actual
sale, the respective purchaser assumes and agrees in advance in writing to the
obligations of the Notes Collateral Agent and the Notes Claimholders under this
Section 3.8. If the Revolving Collateral Agent conducts a public auction or
private sale of the Revolving Priority Collateral at any of the real property
included within the Notes Collateral, the Revolving Collateral Agent shall
provide the Notes Collateral Agent with reasonable notice and use reasonable
efforts to hold such auction or sale in a manner which would not unduly disrupt
the Notes Collateral Agent’s use of such real property.
3.9 Sharing of Information and Access. In the event that the Revolving
Collateral Agent shall, in the exercise of its rights under the Revolving
Collateral Documents or otherwise, receive possession or control of any books
and records of any Grantor which contain information identifying or pertaining
to the Notes Priority Collateral, the Revolving Collateral Agent shall, upon
request from the Notes Collateral Agent and as promptly as practicable
thereafter, either make available to the Notes Collateral Agent such books and
records for inspection and duplication or provide to the Notes Collateral Agent
copies thereof. In the event that the Notes Collateral Agent shall, in the
exercise of its rights under the Notes Collateral Documents or otherwise,
receive possession or control of any books and records of any Grantor which
contain information identifying or pertaining to any of the Revolving Priority
Collateral, the Notes Collateral Agent shall, upon request from the Revolving
Collateral Agent and as promptly as practicable thereafter, either make
available to the Revolving Collateral Agent such books and records for
inspection and duplication or provide the Revolving Collateral Agent copies
thereof.
3.10 Tracing of and Priorities in Proceeds. The Revolving Collateral Agent, for
itself and on behalf of the Revolving Claimholders, and the Notes Collateral
Agent, for itself and on behalf of the Notes Claimholders, further agree that
prior to an issuance of any Enforcement Notice by such Claimholder (unless a
bankruptcy or insolvency Revolving Default or Notes Default then exists), any
proceeds of Collateral obtained in accordance with the terms of the Revolving
Loan Documents and the Notes Documents, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as Proceeds
of Collateral for purposes of determining the relative priorities in the
Collateral which was so acquired. In addition, unless and until the Discharge of
Revolving Obligations occurs, the Notes Collateral Agent, for itself and on
behalf of the Notes Claimholders, each hereby consents to the application, prior
to the receipt by the Revolving Collateral Agent of an Enforcement Notice issued
by the Notes Collateral Agent, of cash or other proceeds of Collateral,
deposited under deposit account control agreements to the repayment of Revolving
Obligations pursuant to the Revolving Loan Documents.

 

-16-



--------------------------------------------------------------------------------



 



SECTION 4. Proceeds.
4.1 Application of Proceeds.
(a) Prior to the Discharge of Revolving Obligations, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, except as
otherwise provided in Section 3.5, any Revolving Priority Collateral or proceeds
thereof received in connection with any Exercise of Secured Creditor Remedies
shall (at such time as such Collateral or proceeds has been monetized) be
applied: (i) first, to the payment in full in cash or cash collateralization of
the Revolving Obligations in accordance with the Revolving Loan Documents, and
in the case of payment of any revolving loans following any acceleration of the
Revolving Obligations and resulting from a foreclosure or a “store closing,”
“going out of business” or similar sale of Revolving Priority Collateral,
together with the concurrent permanent reduction of any revolving loan
commitment thereunder in an amount equal to the amount of such payment and
(ii) second, to the payment in full in cash of the Notes Obligations in
accordance with the Notes Documents.
(b) Prior to the Discharge of Notes Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, except as otherwise
provided in Section 3.5, any Notes Priority Collateral or proceeds thereof
received in connection with any Exercise of Secured Creditor Remedies shall (at
such time as such Collateral or proceeds has been monetized) be applied: (i)
first, to the payment in full in cash or cash collateralization of the Notes
Obligations in accordance with the Notes Documents and (ii) second, to the
payment in full in cash or cash collateralization of the Revolving Obligations
in accordance with the Revolving Loan Documents.
(c) If any Exercise of Secured Creditor Remedies with respect to the Collateral
produces non-cash proceeds, then such non-cash proceeds shall be held by the
agent that conducted the Exercise of Secured Creditor Remedies as additional
Collateral and, at such time as such non-cash proceeds are monetized, shall be
applied as set forth above.
4.2 Turnover. Unless and until the earlier of the Discharge of Revolving
Obligations or the Discharge of the Notes Obligations has occurred, whether or
not any Insolvency Proceeding has been commenced by or against any Grantor,
except as otherwise provided in Section 3.5, (a) any Revolving Priority
Collateral, proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3) or any insurance proceeds
described in Section 5.2(a) received by Notes Collateral Agent or any Notes
Claimholder, pursuant to any Notes Collateral Document or by the exercise of any
rights available to it under applicable law or in any bankruptcy, insolvency or
similar proceeding or through any other exercise of remedies, after Notes
Collateral Agent or such Notes Claimholder obtains actual knowledge or notice
from the Revolving Collateral Agent that it has possession of such Revolving
Priority Collateral and/or such proceeds, shall be segregated and held in trust
and shall reasonably promptly be paid over to the Revolving Collateral Agent for
the benefit of the Revolving Claimholders in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct and (b) any Notes Priority Collateral, proceeds thereof (including assets
or proceeds subject to Liens referred to in the final sentence of Section 2.3)
or any insurance proceeds described in Section 5.2(b) received by the Revolving
Collateral Agent or any Revolving Claimholder, pursuant to any Revolving
Collateral Document or by the exercise of any rights available to it under
applicable law or in any bankruptcy, insolvency or similar proceeding or through
any other exercise of remedies, after Revolving Collateral Agent or such
revolving Claimholder obtains actual knowledge or notice from the Notes
Collateral Agent that it has possession of such Notes Priority Collateral and/or
such proceeds, shall be segregated and held in trust and shall reasonably
promptly be paid over to the Notes Collateral Agent for the benefit of the Notes
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct; provided, however, in
the case of any proceeds of Notes Priority Collateral received by Revolving
Collateral Agent or any Revolving Claimholder in connection with a Disposition
of Notes Priority Collateral by any Grantor, if a Grantor does not provide prior
written notice of such Disposition to Revolving Collateral Agent specifying the
amount and source of such proceeds, neither Revolving Collateral Agent nor any
Revolving Claimholder shall have any obligation to pay over any proceeds of such
Disposition to Notes Collateral Agent. Each of Notes Collateral Agent and the
Revolving Collateral Agent is hereby authorized to make any such endorsements as
agent for the other or any Claimholders. This authorization is coupled with an
interest and is irrevocable until the earlier of the Discharge of Revolving
Obligations or the Notes Obligations.

 

-17-



--------------------------------------------------------------------------------



 



The Notes Collateral Agent for itself and each Notes Claimholder agrees that if,
at any time, all or part of any payment with respect to any Revolving
Obligations secured by any Revolving Priority Collateral previously made shall
be rescinded for any reason whatsoever, it will upon request promptly pay over
to the Revolving Collateral Agent any payment received by it in respect of any
such Revolving Priority Collateral and shall promptly turn any such Revolving
Priority Collateral then held by it over to the Revolving Collateral Agent, and
the provisions set forth in this Agreement will be reinstated as if such payment
had not been made, until the payment and satisfaction in full of such Revolving
Obligations.
The Revolving Collateral Agent for itself and each Revolving Claimholder agrees
that if, at any time, all or part of any payment with respect to any Notes
Obligations secured by any Notes Priority Collateral previously made shall be
rescinded for any reason whatsoever, it will promptly pay over to the Notes
Collateral Agent any payment received by it in respect of any such Notes
Priority Collateral and shall promptly turn any such Notes Priority Collateral
then held by it over to the Notes Collateral Agent, and the provisions set forth
in this Agreement will be reinstated as if such payment had not been made, until
the payment and satisfaction in full of such Notes Obligations.
4.3 No Subordination of the Relative Priority of Claims. Anything to the
contrary contained herein notwithstanding, the subordination of the Liens of
Notes Claimholders to the Liens of Revolving Claimholders and of the Liens of
Revolving Claimholders to the Liens of Notes Claimholders as set forth herein is
with respect to the priority of the respective Liens held by or on behalf of
them only and shall not constitute a subordination of the Notes Obligations to
the Revolving Obligations or the Revolving Obligations to the Notes Obligations.
4.4 Application of Payments. Subject to the other terms of this Agreement, all
payments received (not in violation of this Agreement) by (a) the Revolving
Collateral Agent or the Revolving Claimholders may be applied, reversed and
reapplied, in whole or in part, to the Revolving Obligations to the extent
provided for in the Revolving Loan Documents and (b) the Notes Collateral Agent
or the Note Claimholders may be applied, reversed and reapplied, in whole or in
part, to the Note Obligations to the extent provided for in the Note Documents.
4.5 Revolving Nature of Revolving Obligations. The Notes Collateral Agent, on
behalf of the Notes Claimholders, acknowledges and agrees that the Revolving
Credit Agreement includes a revolving commitment and that the amount of the
Revolving Obligations that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed.
SECTION 5. Releases; Dispositions; Other Agreements.
5.1 Releases.
(a) If, in connection with the Exercise of Secured Creditor Remedies by
Revolving Collateral Agent as provided for in Section 3, irrespective of whether
a Revolving Default or a Notes Default has occurred and is continuing, Revolving
Collateral Agent releases any of its Liens on any part of the Revolving Priority
Collateral, then the Liens of Notes Collateral Agent on such Revolving Priority
Collateral shall be automatically, unconditionally, and simultaneously released
so long as all proceeds therefrom are applied to permanently repay the Revolving
Obligations; provided, however, that any proceeds remaining after the Discharge
of Revolving Obligations shall be subject to the Liens of the Notes
Claimholders. Notes Collateral Agent, for itself or on behalf of any such Notes
Claimholders, promptly shall execute and deliver to Revolving Collateral Agent
such termination or amendment statements, releases, and other documents as
Revolving Collateral Agent may request to effectively confirm such release, at
the cost and expense of AMLLC and without the consent or direction of any other
Notes Claimholders.

 

-18-



--------------------------------------------------------------------------------



 



(b) If, in connection with the Exercise of Secured Creditor Remedies by Notes
Collateral Agent as provided for in Section 3, irrespective of whether a
Revolving Default or a Notes Default has occurred and is continuing, Notes
Collateral Agent releases any of its Liens on any part of the Notes Priority
Collateral, then the Liens of Revolving Collateral Agent on such Notes Priority
Collateral shall be automatically, unconditionally, and simultaneously released
so long as all proceeds therefrom are applied to permanently repay, repurchase
or otherwise retire Notes Obligations; provided, however, that any proceeds
remaining after the Discharge of Notes Obligations shall be subject to the Liens
of the Revolving Claimholders. Revolving Collateral Agent, for itself or on
behalf of any such Revolving Claimholders, promptly shall execute and deliver to
Notes Collateral Agent such termination or amendment statements, releases, and
other documents as Notes Collateral Agent may request to effectively confirm
such release, at the cost and expense of AMLLC and without the consent or
direction of any other Revolving Claimholders.
(c) If, in connection with any Disposition of any Revolving Priority Collateral
permitted under the terms of the Revolving Loan Documents and the Notes
Documents as in effect at the time of such Disposition, Revolving Collateral
Agent, for itself or on behalf of any Revolving Claimholders, releases any of
its Liens on the portion of the Revolving Priority Collateral that is the
subject of such Disposition, other than (i) in connection with the Discharge of
Revolving Obligations, or (ii) after the occurrence and during the continuance
of any Notes Default, then the Liens of Notes Collateral Agent on such
Collateral shall be automatically, unconditionally, and simultaneously released.
Notes Collateral Agent, for itself or on behalf of any such Notes Claimholders,
promptly shall execute and deliver to Revolving Collateral Agent such
termination or amendment statements, releases, and other documents as Revolving
Collateral Agent may request to effectively confirm such release, at the cost
and expense of AMLLC and without the consent or direction of any other Notes
Claimholders.
(d) If, in connection with any Disposition of any Notes Priority Collateral
permitted under the terms of the Notes Documents and the Revolving Loan
Documents as in effect at the date of such Disposition, Notes Collateral Agent,
for itself or on behalf of any Notes Claimholders, releases any of its Liens on
the portion of the Notes Priority Collateral that is the subject of such
Disposition, other than (i) in connection with the Discharge of Notes
Obligations, or (ii) after the occurrence and during the continuance of any
Revolving Default, then the Liens of Revolving Collateral Agent on such
Collateral shall be automatically, unconditionally, and simultaneously released.
Revolving Collateral Agent, for itself or on behalf of any such Revolving
Claimholders, promptly shall execute and deliver to Notes Collateral Agent such
termination or amendment statements, releases, and other documents as Notes
Collateral Agent may request to effectively confirm such release, at the cost
and expense of AMLLC and without the consent or direction of any other Revolving
Claimholders.
(e) In the event that any Collateral that would be Revolving Priority Collateral
is no longer Collateral pursuant to the effects of clause (10) of the definition
of “Excluded Assets” in the Indenture (or any comparable provision in any
successor Notes Document), such Collateral shall automatically be deemed not to
be Notes Collateral under the Notes Collateral Documents. Notes Collateral
Agent, for itself or on behalf of any such Notes Claimholders, promptly shall
execute and deliver to AMLLC such termination or amendment statements, releases,
and other documents as AMLLC may request to effectively confirm such release, at
the cost and expense of AMLLC and without the consent or direction of any other
Notes Claimholders.
5.2 Insurance.
(a) Unless and until written notice by the Revolving Collateral Agent to the
Notes Collateral Agent that the Discharge of Revolving Obligations has occurred:
(i) the Revolving Collateral Agent and the Revolving Claimholders shall have the
sole and exclusive right, subject to the rights of Grantors under the Revolving
Loan Documents, to adjust and settle any claim under any insurance policy
covering the Revolving Priority Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding (or
any deed in lieu of condemnation) affecting the Revolving Priority Collateral;
and (ii) all proceeds of any such insurance policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of
Revolving Priority Collateral, shall be paid, subject to the rights of Grantors
under the Revolving Loan Documents, first, to the Revolving Claimholders, until
the Discharge of Revolving Obligations, second, to the Notes Claimholders, until
the Discharge of Notes Obligations, and third, to the owner of the subject
property, such other person as may be entitled thereto, or as a court of
competent jurisdiction may otherwise direct. If the Notes Collateral Agent
receives any proceeds of any insurance policy in contravention of this
Agreement, it shall hold such proceeds in trust and upon request pay over such
proceeds to the Revolving Collateral Agent.

 

-19-



--------------------------------------------------------------------------------



 



(b) Unless and until written notice by the Notes Collateral Agent to the
Revolving Collateral Agent that the Discharge of Notes Obligations has occurred:
(i) the Notes Collateral Agent and the Notes Claimholders shall have the sole
and exclusive right, subject to the rights of Grantors under the Notes
Documents, to adjust and settle any claim under any insurance policy covering
the Notes Priority Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding (or any deed in lieu
of condemnation) affecting the Notes Priority Collateral; and (ii) all proceeds
of any such insurance policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of Notes Priority Collateral,
shall be paid, subject to the rights of Grantors under the Notes Documents,
first, to Notes Claimholders, until the Discharge of Notes Obligations, second,
to the Revolving Claimholders, until the Discharge of Revolving Obligations, and
third, to the owner of the subject property, such other person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.
If the Revolving Collateral Agent receives any proceeds of any insurance policy
in contravention of this Agreement, it shall hold such proceeds in trust and pay
over such proceeds to the Notes Collateral Agent.
In the event that any proceeds are derived from any insurance policy that covers
Revolving Priority Collateral and Notes Priority Collateral, the Revolving
Collateral Agent and the Notes Collateral Agent at the direction of the Notes
Claimholders will work jointly and in good faith to collect, adjust or settle
(subject to the rights of the Grantors under the Revolving Loan Documents and
the Notes Documents) any claim under the relevant insurance policy.
Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any insurance policy that covers
Revolving Priority Collateral and Notes Priority Collateral where the allocation
of proceeds is not stipulated between Revolving Priority Collateral and Notes
Priority Collateral, then the allocation of proceeds of such insurance policy to
the Revolving Priority Collateral shall be based upon, in the case of (A) any
Revolving Priority Collateral consisting of inventory, at book value as assessed
on the date of such loss, (B) any Revolving Priority Collateral consisting of
accounts receivable, at book value as assessed on the date of such loss and
(C) all other Revolving Priority Collateral and Notes Priority Collateral, at
fair market value of such Revolving Priority Collateral and Notes Priority
Collateral lost, as determined by AMLLC in its reasonable judgment or, if the
aggregate amount of such other Revolving Priority Collateral and Notes Priority
Collateral sold is greater than $20,000,000, an independent appraiser.
(c) To effectuate the foregoing, AMLLC shall provide Revolving Collateral Agent
and Notes Collateral Agent with separate lender’s loss payable endorsements
naming themselves as loss payee and additional insured, as their interests may
appear, with respect to policies which insure Collateral hereunder.
5.3 Amendments; Refinancings.
(a) The Revolving Loan Documents may be amended, supplemented, or otherwise
modified in accordance with their terms and the Revolving Obligations may be
Refinanced in accordance with the terms of the Revolving Loan Documents, in each
case without notice to, or the consent of, Notes Collateral Agent or the Notes
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however, that, in the case of a Refinancing secured
by the Collateral, the holders of such Refinancing debt (or an authorized
representative or their behalf) bind themselves (in a writing addressed to Notes
Collateral Agent for the benefit of itself and the Notes Claimholders in a form
reasonably acceptable to the Notes Collateral Agent) to the terms of this
Agreement; provided further, that any such amendment, supplement, modification,
or Refinancing shall not result in a Notes Default under the Indenture; provided
further, however, that, if such Refinancing debt is secured by a Lien on any
Collateral the holders of such Refinancing debt shall be deemed bound by the
terms hereof regardless of whether or not such writing is provided. For the
avoidance of doubt, the sale or other transfer of indebtedness is not restricted
by this Agreement but the provisions of this Agreement shall be binding on all
holders of Revolving Obligations and Notes Obligations.

 

-20-



--------------------------------------------------------------------------------



 



(b) The Notes Documents may be amended, supplemented, or otherwise modified in
accordance with their terms and the Notes Obligations may be Refinanced in
accordance with the terms of the Notes Documents, in each case without notice
to, or the consent of, Revolving Collateral Agent or the Revolving Claimholders,
all without affecting the lien subordination or other provisions of this
Agreement; provided, however, that, in the case of a Refinancing secured by the
Collateral, the holders of such Refinancing debt (or an authorized
representative or their behalf) bind themselves (in a writing addressed to
Revolving Collateral Agent for the benefit of itself and the Revolving
Claimholders as the Revolving Collateral Agent shall reasonably request) to the
terms of this Agreement; provided further, that any such amendment, supplement,
modification, or Refinancing shall not, result in a Revolving Default under the
Revolving Credit Agreement; provided further, however, that, if such Refinancing
debt is secured by a Lien on any Collateral the holders of such Refinancing debt
shall be deemed bound by the terms hereof regardless of whether or not such
writing is provided. For the avoidance of doubt, the sale or other transfer of
indebtedness is not restricted by this Agreement but the provisions of this
Agreement shall be binding on all holders of Revolving Obligations and Notes
Obligations.
(c) So long as the Discharge of Revolving Obligations has not occurred, the
Notes Collateral Agent agrees that each Notes Collateral Document shall include
the following language (or similar language acceptable to the Revolving
Collateral Agent): “Notwithstanding anything herein to the contrary, the liens
and security interests granted to Wells Fargo Bank, National Association, as
Notes Collateral Agent, pursuant to this Agreement and the exercise of any right
or remedy by Wells Fargo Bank, National Association, as Notes Collateral Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of October 13, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), between UBS AG, Stamford
Branch, as Revolving Collateral Agent and Wells Fargo Bank, National
Association, as Notes Collateral Agent. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”
(d) So long as the Discharge of Notes Obligations has not occurred, the
Revolving Collateral Agent agrees that each Revolving Collateral Document shall
include the following language (or similar language acceptable to the Notes
Collateral Agent): “Notwithstanding anything herein to the contrary, the liens
and security interests granted to UBS AG, Stamford Branch, as Revolving
Collateral Agent, pursuant to this Agreement and the exercise of any right or
remedy by UBS AG, Stamford, as Revolving Collateral Agent, hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of October 13,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), between UBS AG, Stamford Branch, as
Revolving Collateral Agent and Wells Fargo Bank, National Association, as Notes
Collateral Agent. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.” The parties hereto hereby
acknowledge that Section 26 of the Notes Pledge Agreement, Section 7.15 of the
Notes Security Agreement, Section 26 of the US Revolving Pledge Agreement and
Section 7.15 of the US Revolving Security Agreement, each as in effect as of the
date hereof, comply with the requirements of this Section 5.3(d).
5.4 Bailee for Perfection.
(a) Revolving Collateral Agent and Notes Collateral Agent each agree to hold or
control that part of the Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
or other applicable law (such Collateral, the “Pledged Collateral”), as
gratuitous bailee and as a non-fiduciary agent for the benefit of and on behalf
of the Notes Collateral Agent or Revolving Collateral Agent, as applicable (such
bailment and agency being intended, among other things, to satisfy the
requirements of Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107
of the UCC), solely for the purpose of perfecting the security interest granted
under the Notes Documents or the Revolving Loan Documents, as applicable,
subject to the terms and conditions of this Section 5.4. The Notes Collateral
Agent and the Notes Claimholders hereby appoint the Revolving Collateral Agent
as their gratuitous bailee for the purposes of perfecting their security
interest in all Pledged Collateral in which the Revolving Collateral Agent has a
perfected security interest under the UCC. The Revolving Collateral Agent and
the Revolving Claimholders hereby appoint the Notes Collateral Agent as their
gratuitous bailee for the purposes of perfecting their security interest in all
Pledged Collateral in which the Notes Collateral Agent has a perfected security
interest under the UCC. Each of the Revolving Collateral Agent and Notes
Collateral Agent hereby accept such appointments pursuant to this Section 5.4(a)
and acknowledge and agree that it shall act for the benefit of and on behalf of
the other Claimholders with respect to any Pledged Collateral and that any
Proceeds received by the Revolving Collateral Agent or Notes Collateral Agent,
as the case may be, under any Pledged Collateral shall be applied in accordance
with Section 4. Unless and until the Discharge of the Revolving Obligations,
Notes Collateral Agent agrees to promptly notify Revolving Collateral Agent of
any Pledged Collateral constituting Revolving Priority Collateral held by it or
known by it to be held by any other Notes Claimholders, and, immediately

 

-21-



--------------------------------------------------------------------------------



 



upon the request of Revolving Collateral Agent at any time prior to the
Discharge of the Revolving Obligations, Notes Collateral Agent agrees to deliver
to Revolving Collateral Agent any such Pledged Collateral held by it or by any
Notes Claimholders, together with any necessary endorsements (or otherwise allow
Revolving Collateral Agent to obtain control of such Pledged Collateral). Until
the Discharge of Revolving Obligations, the Revolving Collateral Agent will
Control (as defined in Sections 8-106, 9-104 and 9-106 of the UCC, as
applicable) any Collateral constituting Deposit Accounts, Securities Accounts or
Commodity Accounts and Controlled by the Revolving Collateral Agent as
gratuitous bailee and as a non-fiduciary agent for the benefit of and on behalf
of the Notes Collateral Agent as secured party and Notes Claimholders solely for
the purpose of perfecting the security interest granted under the Notes
Documents and subject to the terms and conditions of this Section 5.4; provided,
that upon the Discharge of Revolving Obligations, the Revolving Collateral Agent
shall cooperate to have any control agreements with respect to such Collateral
assigned to the Notes Collateral Agent and continue to hold such Collateral
pursuant to this clause until the earlier of the date (i) on which the Notes
Collateral Agent has obtained control thereof for the purpose of perfecting its
security interest, and (ii) which is sixty (60) days after the Discharge of
Revolving Obligations.
(b) Revolving Collateral Agent and the Revolving Claimholders shall have no
obligation whatsoever to Notes Collateral Agent or any Notes Claimholder to
ensure that the Pledged Collateral is genuine or owned by any of Grantors or to
preserve rights or benefits of any person except as expressly set forth in this
Section 5.4. Notes Collateral Agent and the Notes Claimholders shall have no
obligation whatsoever to Revolving Collateral Agent or any Revolving Claimholder
to ensure that the Pledged Collateral is genuine or owned by any of Grantors or
to preserve rights or benefits of any person except as expressly set forth in
this Section 5.4. The duties or responsibilities of Revolving Collateral Agent
under this Section 5.4 shall be limited solely to holding or controlling the
Pledged Collateral as bailee and agent in accordance with this Section 5.4 and
delivering the Pledged Collateral upon a Discharge of Revolving Obligations as
provided in paragraph (d) of this Section 5.4. The duties or responsibilities of
Notes Collateral Agent under this Section 5.4 shall be limited solely to holding
or controlling the Pledged Collateral as bailee and agent in accordance with
this Section 5.4 and delivering the Pledged Collateral upon Discharge of Notes
Obligations pursuant to Section 5.4(e).
(c) Revolving Collateral Agent acting pursuant to this Section 5.4 shall not
have by reason of the Revolving Collateral Documents, the Notes Collateral
Documents, or this Agreement a fiduciary relationship in respect of Notes
Collateral Agent or any Notes Claimholder. Notes Collateral Agent acting
pursuant to this Section 5.4 shall not have by reason of the Revolving
Collateral Documents, the Notes Collateral Documents, or this Agreement a
fiduciary relationship in respect of Revolving Collateral Agent or any Revolving
Claimholder.
(d) The Revolving Collateral Agent shall transfer to the Notes Collateral Agent
(i) any proceeds of any Revolving Priority Collateral in which the Notes
Collateral Agent continues to hold a security interest remaining following any
sale, transfer or other disposition of such Revolving Priority Collateral (in
each case, unless the Notes Collateral Agent’s Lien on all such Revolving
Priority Collateral is terminated and released prior to or concurrently with
such sale, transfer, disposition, payment or satisfaction), following the
Discharge of Revolving Obligations, or (ii) if the Revolving Collateral Agent is
in possession of all or any part of such Revolving Priority Collateral after the
Discharge of Revolving Obligations, such Revolving Priority Collateral or any
part thereof remaining, in each case without representation or warranty on the
part of the Revolving Collateral Agent or any Revolving Claimholder. At such
time, Revolving Collateral Agent further agrees to take all other action
reasonably requested by Notes Collateral Agent at the expense of AMLLC to enable
Notes Collateral Agent to obtain a first priority security interest in the
Collateral. To the extent no Notes Obligations that are secured by such Pledged
Collateral remain outstanding as confirmed in writing by Notes Collateral Agent
(so as to allow such person to obtain possession or control of such Pledged
Collateral), Revolving Collateral Agent shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements to AMLLC. Without
limiting the foregoing, the Notes Collateral Agent agrees for itself and each
Notes Claimholder that neither the Revolving Collateral Agent nor any Revolving
Claimholder will have any duty or obligation first to marshal or realize upon
the Revolving Priority Collateral, or to sell, dispose of or otherwise liquidate
all or any portion of the Revolving Priority Collateral, in any manner that
would maximize the return to the Notes Claimholders, notwithstanding that the
order and timing of any such realization, sale, disposition or liquidation may
affect the amount of proceeds actually received by the Notes Claimholders from
such realization, sale, disposition or liquidation.

 

-22-



--------------------------------------------------------------------------------



 



(e) The Notes Collateral Agent shall transfer to the Revolving Collateral Agent
(i) any proceeds of any Notes Priority Collateral in which the Revolving
Collateral Agent continues to hold a security interest remaining following any
sale, transfer or other disposition of such Notes Priority Collateral in each
case, unless the Revolving Collateral Agent’s Lien on all such Notes Priority
Collateral is terminated and released prior to or concurrently with such sale,
transfer, disposition, payment or satisfaction), following the Discharge of
Notes Obligations, or (ii) if the Notes Collateral Agent is in possession of all
or any part of such Notes Priority Collateral after the Discharge of Notes
Obligations, such Notes Priority Collateral or any part thereof remaining, in
each case without representation or warranty on the part of the Notes Collateral
Agent or any Notes Claimholder. At such time, Notes Collateral Agent further
agrees to take all other action reasonably requested by Revolving Collateral
Agent at the expense of AMLLC to enable Revolving Collateral Agent to obtain a
first priority security interest in the Collateral. To the extent no Revolving
Obligations that are secured by such Pledged Collateral remain outstanding as
confirmed in writing by Revolving Collateral Agent (so as to allow such person
to obtain possession or control of such Pledged Collateral), Notes Collateral
Agent shall deliver the remaining Pledged Collateral (if any) together with any
necessary endorsements to AMLLC. Without limiting the foregoing, the Revolving
Collateral Agent agrees for itself and each Revolving Claimholder that neither
the Notes Collateral Agent nor any Notes Claimholder will have any duty or
obligation first to marshal or realize upon the Notes Priority Collateral, or to
sell, dispose of or otherwise liquidate all or any portion of the Notes Priority
Collateral, in any manner that would maximize the return to the Revolving
Claimholders, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Revolving Claimholders from such realization, sale, disposition
or liquidation.
5.5 When Discharge of Obligations Deemed to Not Have Occurred.
(a) If Revolving Borrowers enter into any Refinancing of the Revolving
Obligations that is intended to be secured by the Revolving Priority Collateral
on a first-priority basis, then a Discharge of Revolving Obligations shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Revolving Obligations shall be
treated as Revolving Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, and Revolving Collateral Agent under the Revolving Loan Documents
effecting such Refinancing shall be Revolving Collateral Agent for all purposes
of this Agreement. Revolving Collateral Agent under such Revolving Loan
Documents shall agree (in a writing addressed to Notes Collateral Agent) to be
bound by the terms of this Agreement.
(b) If AMLLC and Finance Sub enter into any Refinancing of the Notes Obligations
that is intended to be secured by the Notes Priority Collateral on a
first-priority basis, then a Discharge of Notes Obligations shall be deemed not
to have occurred for all purposes of this Agreement, and the obligations under
such Refinancing of such Notes Obligations shall be treated as Notes Obligations
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein, and the lender
or group of lenders or any of their designees under the Notes Documents
effecting such Refinancing shall be Notes Collateral Agent for all purposes of
this Agreement. The lender or group of lenders or any of their designees under
such Notes Documents shall agree (in a writing addressed to Notes Collateral
Agent) to be bound by the terms of this Agreement.
5.6 Injunctive Relief. Should any Claimholder in any way take, attempt to, or
threaten to take any action contrary to terms of this Agreement with respect to
the Collateral, or fail to take any action required by this Agreement, the Notes
Collateral Agent, the Revolving Collateral Agent or any other Claimholder, as
the case may be, may obtain relief against such Claimholder by injunction,
specific performance, or other appropriate equitable relief, it being understood
and agreed by each of the Notes Collateral Agent, the Revolving Collateral Agent
and each Claimholder that (a) non-breaching Claimholders’ damages from such
actions may at that time be difficult to ascertain and may be irreparable, and
(b) each Claimholder waives any defense that such Claimholder can demonstrate
damages and/or be made whole by the awarding of damages. Revolving Collateral
Agent, Notes Collateral Agent and each Claimholder hereby irrevocably waive any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by Revolving Collateral Agent or Revolving Claimholders or Notes
Collateral Agent or Notes Claimholders, as the case may be.

 

-23-



--------------------------------------------------------------------------------



 



SECTION 6. Insolvency Proceedings.
6.1 Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency Proceeding and all
converted or succeeding cases in respect thereof. The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
Proceeds of Collateral shall continue after the commencement of any Insolvency
Proceeding. Accordingly, the provisions of this Agreement (including, without
limitation, Section 2.1 hereof) are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.
6.2 Financing.
(a) Until the Discharge of Revolving Obligations, if any Grantor shall be
subject to any Insolvency Proceeding and Revolving Collateral Agent consents to
the use of cash collateral (as such term is defined in Section 363(a) of the
Bankruptcy Code; herein, “Cash Collateral”) constituting Revolving Priority
Collateral, or to permit any Grantor to obtain financing provided by any one or
more Revolving Claimholders under Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law secured by a Lien on such Revolving Priority Collateral
that is (i) senior or pari passu with the Liens on the Revolving Priority
Collateral securing the Notes Obligations and (ii) junior to the Liens on the
Notes Priority Collateral securing the Notes Obligations (such financing, a “DIP
Financing”), and if the Grantors desire to obtain authorization from the
Bankruptcy Court to use such Cash Collateral or to obtain such DIP Financing,
then Notes Collateral Agent agrees that it will be deemed to have consented,
will raise no objection to, nor support any other Person objecting to, the use
of such Cash Collateral or to such DIP Financing (including, except as set forth
in clause (c) below, any objection based on an assertion that the Notes
Claimholders are entitled to adequate protection of their interest in the
Collateral as a condition thereto), and the Notes Collateral Agent will
subordinate its Liens in the Revolving Priority Collateral to the Liens securing
such DIP Financing, to the extent any Liens securing the Revolving Obligations
are discharged, subordinated to, or made pari passu with any new Liens securing
such DIP Financing and to any replacement or additional Liens granted as
adequate protection of the interests of the Revolving Claimholders in the
Collateral (“Revolving Lender Adequate Protection Lien”), in each case to the
extent consistent with the other provisions of this Agreement; provided that
(a) the Notes Collateral Agent retains its Lien on the Collateral to secure the
Notes Obligations (in each case, including Proceeds thereof arising after the
commencement of the Insolvency Proceeding) and, as to the Notes Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on the Notes Priority
Collateral securing such DIP Financing and any Revolving Lender Adequate
Protection Lien on the Notes Priority Collateral (and all obligations relating
thereto, including any “carve-out” in favor of fees and expenses of
professionals retained by any debtor or creditors’ committee as agreed to by the
Revolving Collateral Agent and the Revolving Lenders with respect to Revolving
Priority Collateral) is junior and subordinate to the Lien of the Notes
Collateral Agent on the Notes Priority Collateral, (b) all Liens on Revolving
Priority Collateral securing any such DIP Financing shall be senior to or on a
parity with the Liens of the Revolving Collateral Agent and the Revolving
Claimholders securing the Revolving Obligations on Revolving Priority
Collateral, (c) to the extent that the Revolving Collateral Agent is granted a
Revolving Lender Adequate Protection Lien on Collateral arising after the
commencement of the Insolvency Proceeding or additional payments or claims, the
Notes Claimholders are granted a Lien on such additional Collateral with the
relative priority set forth in Section 2.1 (and no Revolving Collateral Agent or
Revolving Claimholder shall oppose any motion by any Notes Claimholder with
respect to the granting of such a Lien), and (d) the terms of such DIP Financing
or Cash Collateral order do not either require such Notes Claimholders to extend
additional credit pursuant to such DIP Financing or authorize the use of Cash
Collateral consisting of Notes Priority Collateral. Revolving Claimholders agree
not to offer to provide any DIP Financing that does not meet the requirements
set forth in clauses (a) through (d) above in this paragraph. If the Revolving
Claimholders offer to provide DIP Financing that meets the requirements set
forth in clauses (a) through (d) above in this paragraph, and if the Grantors
desire to obtain authorization from the Bankruptcy Court to obtain such DIP
Financing, Notes Collateral Agent agrees, on behalf of itself and the other
Notes Claimholders, that no Notes Claimholder shall, directly or indirectly,
provide, offer to provide, or support any financing competing with the DIP
Financing to be secured by a priming lien on the Revolving Priority Collateral.
The foregoing provisions of this Section 6.2(a) shall not prevent Notes
Collateral Agent from objecting to any provision in any Cash Collateral order or
DIP Financing documentation relating to any provision or content of a plan of
reorganization. The Revolving Collateral Agent, on behalf of itself and the
Revolving Claimholders, agrees that no such Person shall provide to such Grantor
any financing under Section 364 of the Bankruptcy Code to the extent that the
Revolving Collateral Agent or any Revolving Claimholder would, in connection
with such financing, be granted a Lien on the Notes Priority Collateral senior
to or pari passu with any Liens of the Notes Collateral Agent.

 

-24-



--------------------------------------------------------------------------------



 



(b) Until the Discharge of Notes Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and Notes Collateral Agent consents to the use of Cash
Collateral constituting Notes Priority Collateral or to permit any Grantor to
obtain financing provided by any one or more Notes Claimholders under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law secured by a
Lien on Notes Priority Collateral that is (i) senior or pari passu with the
Liens on the Notes Priority Collateral securing the Notes Obligations and
(ii) junior to the Liens on the Revolving Priority Collateral securing the
Revolving Obligations (such financing, a “Term DIP Financing”), and if the
Grantors desire to obtain authorization from the Bankruptcy Court to use such
Cash Collateral or to obtain such Term DIP Financing, then Revolving Collateral
Agent agrees that it will be deemed to have consented, will raise no objection
to, nor support any other Person objecting to, the use of such Cash Collateral
or to such Term DIP Financing (including, except as set forth in clause
(c) below, any objection based on an assertion that the Revolving Claimholders
are entitled to adequate protection of their interest in the Collateral as a
condition thereto) and, the Revolving Collateral Agent will subordinate its
Liens in the Notes Priority Collateral to the Liens securing such Term DIP
Financing, to the extent any Liens securing the Notes Obligations are
discharged, subordinated to, or made pari passu with any new Liens securing such
Term DIP Financing and to any replacement or additional Liens granted as
adequate protection of the interests of the Notes Claimholders in the Collateral
(“Notes Adequate Protection Lien”), in each case to the extent consistent with
the other provisions of this Agreement; provided that (a) the Revolving
Collateral Agent retains its Lien on the Collateral to secure the Revolving
Obligations (in each case, including Proceeds thereof arising after the
commencement of the Insolvency Proceeding) and, as to the Revolving Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the Insolvency Proceeding and any Lien on the Revolving Priority
Collateral securing such Term DIP Financing and any Term Adequate Protection
Lien on the Revolving Priority Collateral (and all obligations relating thereto,
including any “carve-out” in favor of fees and expenses of professionals
retained by any debtor or creditors’ committee as agreed to by the Notes
Collateral Agent and the holders of the Notes with respect to Notes Priority
Collateral) is junior and subordinate to the Lien of the Revolving Collateral
Agent on the Revolving Priority Collateral, (b) all Liens on Notes Priority
Collateral securing any such Term DIP Financing shall be senior to or on a
parity with the Liens of the Notes Collateral Agent and the Notes Claimholders
securing the Notes Obligations on Notes Priority Collateral, (c) to the extent
that the Notes Collateral Agent is granted a Notes Adequate Protection Lien on
Collateral arising after the commencement of the Insolvency Proceeding or
additional payments or claims, the Revolving Claimholders are granted a Lien on
such additional Collateral with the relative priority set forth in Section 2.1
(and no Notes Collateral Agent or Notes Claimholder shall oppose any motion by
any Revolving Claimholder with respect to the granting of such a Lien), and
(d) the terms of such Term DIP Financing or Cash Collateral order do not either
require such Revolving Claimholders to extend additional credit pursuant to such
Term DIP Financing or authorize the use of Cash Collateral consisting of
Revolving Priority Collateral. Notes Claimholders agree not to offer to provide
any Term DIP Financing that does not meet the requirements set forth in clauses
(a) through (d) above in this paragraph. If the Notes Claimholders offer to
provide Term DIP Financing that meets the requirements set forth in clauses
(a) through (d) above in this paragraph, and if the Grantors desire to obtain
authorization from the Bankruptcy Court to obtain such Term DIP Financing,
Revolving Collateral Agent agrees, on behalf of itself and the other Revolving
Claimholders, that no Revolving Claimholder shall, directly or indirectly,
provide, offer to provide, or support any financing competing with the Term DIP
Financing to be secured by a priming lien on the Notes Priority Collateral. The
foregoing provisions of this Section 6.2(b) shall not prevent Revolving
Collateral Agent from objecting to any provision in any Cash Collateral order or
Term DIP Financing documentation relating to any provision or content of a plan
of reorganization. The Notes Collateral Agent, on behalf of itself and the Notes
Claimholders, agrees that no such Person shall provide to such Grantor any
financing under Section 364 of the Bankruptcy Code to the extent that the Notes
Collateral Agent or any Note Claimholder would, in connection with such
financing, be granted a Lien on the Revolving Priority Collateral senior to or
pari passu with any Liens of the Revolving Collateral Agent.
(c) All Liens granted to the Revolving Collateral Agent or the Notes Collateral
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the parties to be and shall be deemed to be subject to the Lien
priorities in Section 2.1 and the other terms and conditions of this Agreement.

 

-25-



--------------------------------------------------------------------------------



 



6.3 Sales. Subject to Sections 3.4(a) and 3.8, each of Notes Collateral Agent
and Revolving Collateral Agent agrees that it will consent, and will not object
or oppose, or support any party in opposing, a motion to Dispose of any Priority
Collateral of the other party free and clear of any Liens or other claims under
Section 363 or any other provision of the Bankruptcy Code if the requisite
Revolving Claimholders under the Revolving Credit Agreement and the Revolving
Collateral Agent, or Notes Claimholders under the Indenture and the Notes
Collateral Agent, as the case may be, have consented to such Disposition of
their respective Priority Collateral, such motion does not impair, subject to
the priorities set forth in this Agreement, the rights of such party under
Section 363(k) of the Bankruptcy Code (so long as the right of any Notes
Claimholder to offset its claim against the purchase price for any Revolving
Priority Collateral exists only after the Revolving Obligations have been paid
in full in cash, and so long as the right of any Revolving Claimholder to offset
its claim against the purchase price for any Notes Priority Collateral exists
only after the Notes Obligations have been paid in full in cash), and the terms
of any proposed order approving such transaction provide for the respective
Liens to attach to the proceeds of the Priority Collateral that is the subject
of such Disposition, subject to the Lien priorities in Section 2.1 and the other
terms and conditions of this Agreement. Each of Notes Collateral Agent and
Revolving Collateral Agent further agrees that it will not oppose, or support
any party in opposing, the right of the other party to credit bid under Section
363(k) of the Bankruptcy Code, subject to the provision of the immediately
preceding sentence.
6.4 Relief from the Automatic Stay.
(a) Until the Discharge of Revolving Obligations has occurred, the Notes
Collateral Agent agrees not to seek (or support any other person seeking) relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of the Revolving Priority Collateral, without the prior written consent
of the Revolving Collateral Agent, unless (x) the Revolving Collateral Agent
already has filed a motion (which remains pending) for such relief with respect
to its interest in such Collateral and (y) a corresponding motion, in the
reasonable judgment of the Notes Collateral Agent, should be filed for the
purpose of preserving such party’s ability to receive residual distributions
pursuant to Section 4.1, although the Notes Collateral Agent and the Notes
Claimholders shall otherwise remain subject to the applicable restrictions in
Section 3.1 following the granting of any such relief from the automatic stay.
(b) Until the Discharge of the Notes Obligations has occurred, the Revolving
Collateral Agent agrees not to seek (or support any other person seeking) relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of the Notes Priority Collateral, without the prior written consent of
the Notes Collateral Agent, unless (x) the Notes Collateral Agent already has
filed a motion (which remains pending) for such relief with respect to its
interest in such Collateral and (y) a corresponding motion, in the reasonable
judgment of the Revolving Collateral Agent, should be filed for the purpose of
preserving such party’s ability to receive residual distributions pursuant to
Section 4.1, although the Revolving Collateral Agent and the Revolving
Claimholders shall otherwise remain subject to the applicable restrictions in
Section 3.2 following the granting of any such relief from the automatic stay.
6.5 Adequate Protection.
(a) In any Insolvency Proceeding involving a Grantor, each of Revolving
Collateral Agent, Revolving Claimholders, Notes Collateral Agent and Notes
Claimholders agrees that it will not oppose (or support any other person
opposing) (i) any request by Notes Collateral Agent or any Notes Claimholder,
with respect to the Notes Priority Collateral prior to the Discharge of Notes
Obligations, or Revolving Collateral Agent or any Revolving Claimholder, with
respect to the Revolving Priority Collateral prior to the Discharge of Revolving
Obligations, in each case, for adequate protection for the application of
proceeds of Revolving Priority Collateral to the Revolving Obligations, or the
proceeds of Notes Priority Collateral to the Notes Obligations, as applicable,
and, with respect to Liens on the Revolving Priority Collateral or the Notes
Priority Collateral, as applicable, for replacement or additional Liens on
post-petition assets of the same type as the Revolving Priority Collateral or
the Notes Priority Collateral, as applicable, or (ii) as applicable, (A) any
objection by the Revolving Collateral Agent or the Revolving Claimholders to any
motion, relief, action or proceeding based on the Revolving Collateral Agent or
the Revolving Claimholders claiming a lack of adequate protection with respect
to their Liens in the Revolving Priority Collateral, or (B) any objection by the
Notes Collateral Agent or the Notes Claimholders to any motion, relief, action
or proceeding based on the Notes Collateral Agent or the Notes Claimholders
claiming a lack of adequate protection with respect to their Liens in the Notes
Priority Collateral; provided, however, that (i) Revolving Collateral Agent and
Revolving Claimholders may object to any request for adequate protection that
would result in any adequate protection payments to Notes Collateral Agent or
Notes Claimholders being made with any Revolving Priority Collateral, or with
any advances made pursuant to any DIP Financing prior to the Discharge of the
Revolving Obligations and (ii) Notes Collateral Agent and Notes Claimholders may
object to any request for adequate protection that would result in any adequate
protection payments to Revolving

 

-26-



--------------------------------------------------------------------------------



 



Collateral Agent or Revolving Claimholders being made with any Notes Priority
Collateral, or with any advances made pursuant to any Term DIP Financing prior
to the Discharge of the Notes Obligations. If the Revolving Collateral Agent,
for itself and on behalf of the Revolving Claimholders, seeks or requires (or is
otherwise granted) adequate protection of its junior interest in the Notes
Priority Collateral in the form of a replacement or additional Lien on the
post-petition assets of the same type as the Notes Priority Collateral, then the
Revolving Collateral Agent, for itself and the Revolving Claimholders, agrees
that the Notes Collateral Agent shall also be granted a replacement or
additional Lien on such post-petition assets as adequate protection of its
senior interest in the Notes Priority Collateral and that the Revolving
Collateral Agent’s replacement or additional Lien shall be subordinated to the
replacement or additional Lien of the Notes Collateral Agent on the same basis
as the Liens of the Revolving Collateral Agent on the Notes Priority Collateral
are subordinated to the Liens of the Notes Collateral Agent on the Notes
Collateral under this Agreement; in that regard, the Revolving Collateral Agent,
for itself and the Revolving Claimholders, further agrees that it will not
accept any such replacement or additional Liens on such post-petition assets of
the same type as the Notes Priority Collateral unless the Notes Collateral Agent
shall also have received a replacement or additional Lien thereon as adequate
protection of its senior interest in the Notes Priority Collateral that is
superior to the additional or replacement Liens so granted to the Revolving
Collateral Agent. If the Notes Collateral Agent, for itself and on behalf of the
Notes Claimholders, seeks or requires (or is otherwise granted) adequate
protection of its junior interest in the Revolving Priority Collateral in the
form of a replacement or additional Lien on the post-petition assets of the same
type as the Revolving Priority Collateral, then the Notes Collateral Agent, for
itself and the Notes Claimholders, agrees that the Revolving Collateral Agent
shall also be granted a replacement or additional Lien on such post-petition
assets as adequate protection of its senior interest in the Revolving Priority
Collateral and that the Notes Collateral Agent’s replacement or additional Lien
shall be subordinated to the replacement or additional Lien of the Revolving
Collateral Agent on the same basis as the Liens of the Notes Collateral Agent on
the Revolving Priority Collateral are subordinated to the Liens of the Revolving
Collateral Agent on the Revolving Priority Collateral under this Agreement; in
that regard, the Notes Collateral Agent, for itself and the Notes Claimholders,
further agrees that it will not accept any such replacement or additional Liens
on such post-petition assets of the same type as the Revolving Priority
Collateral unless the Revolving Collateral Agent shall also have received a
replacement or additional Lien thereon as adequate protection of its senior
interest in the Revolving Priority Collateral that is superior to the additional
or replacement Liens so granted to the Notes Collateral Agent.
(b) Subject to Sections 6.2 and 6.5(a), and other provisions hereof, in any
Insolvency Proceeding involving a Grantor, (i) Notes Collateral Agent and the
Notes Claimholders may seek, without objection from Revolving Claimholders,
adequate protection with respect to their rights in the Notes Priority
Collateral, and (ii) the Revolving Collateral Agent and the Revolving
Claimholders may seek, without objection from Notes Claimholders, adequate
protection with respect to their rights in the Revolving Priority Collateral;
provided that if any of Notes Collateral Agent, the Notes Claimholders, the
Revolving Collateral Agent or the Revolving Claimholders are granted adequate
protection in the form of a replacement or additional Lien (on existing or
future assets of Grantors), claim, payment or otherwise, such replacement or
additional Lien or other adequate protection shall be subject to the terms of
this Agreement.
(c) Neither Notes Collateral Agent nor any other Notes Claimholder shall object
to, oppose, or challenge any claim or order by Revolving Collateral Agent or any
Revolving Claimholder for allowance or payment, including, without limitation,
current payment, in any Insolvency Proceeding of Revolving Obligations
consisting of post-petition interest, fees, or expenses with the Revolving
Priority Collateral (so long as any post-petition interest paid as a result
thereof is not paid from the proceeds of Notes Priority Collateral) or with any
advances made pursuant to any DIP Financing or for relief through the automatic
stay with respect to the Revolving Priority Collateral.
(d) Neither Revolving Collateral Agent nor any other Revolving Claimholder shall
object to, oppose, or challenge any claim or order by Notes Collateral Agent or
any Notes Claimholder for allowance or payment, including, without limitation,
current payment, in any Insolvency Proceeding of Notes Obligations consisting of
post-petition interest, fees, or expenses with the Notes Priority Collateral (so
long as any post-petition interest paid as a result thereof is not paid from the
proceeds of Revolving Priority Collateral) or with any advances made pursuant to
any Term DIP Financing or for relief through the automatic stay with respect to
the Notes Priority Collateral.

 

-27-



--------------------------------------------------------------------------------



 



(e) The Notes Collateral Agent, for itself and on behalf of the Notes
Claimholders, may seek adequate protection of its junior interest in the
Revolving Priority Collateral, subject to the provisions of this Agreement;
provided that (x) the Revolving Collateral Agent is granted adequate protection
in the form of a replacement or additional Lien on post-petition assets of the
same type as the Revolving Priority Collateral and (y) such adequate protection
required by the Notes Collateral Agent is in the form of a replacement or
additional Lien on post-petition assets of the same type as the Revolving
Priority Collateral.
(f) The Revolving Collateral Agent, for itself and on behalf of Revolving
Claimholders, may seek adequate protection of its junior interest in the Notes
Priority Collateral, subject to the provisions of this Agreement; provided that
(x) the Notes Collateral Agent is granted adequate protection in the form of a
replacement or additional Lien on post-petition assets of the same type as the
Notes Priority Collateral and (y) such adequate protection required by the
Revolving Collateral Agent is in the form of a replacement or additional Lien on
post-petition assets of the same type as the Notes Priority Collateral.
6.6 Section 1111(b) of the Bankruptcy Code. Neither Notes Collateral Agent nor
the Revolving Collateral Agent shall object to, oppose, support any objection,
or take any other action to impede, the right of any Claimholder to make an
election under Section 1111(b)(2) of the Bankruptcy Code. So long as the
respective rights and remedies available to Notes Collateral Agent and Revolving
Collateral Agent hereunder are not impaired thereby, each of the Notes
Collateral Agent and the Revolving Collateral Agent waives any claim it may
hereafter have against any Claimholder arising out of the election by such
Claimholder of such application of Section 1111(b)(2) and Section 364 of the
Bankruptcy Code. The Notes Collateral Agent and Revolving Collateral Agent each
waive to the fullest extent permitted by law any claim it may hereafter have
against any Grantor or their respective subsidiaries arising out of any
borrowing of, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code to, Grantor or any of their respective
Subsidiaries as debtor-in-possession.
6.7 Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of Revolving Obligations or Notes
Obligations, as the case may be (a “Recovery”), then such Claimholders shall be
entitled to a reinstatement of the Revolving Obligations or the Notes
Obligations, as applicable, with respect to all such recovered amounts, and all
rights, interests, priorities and privileges recognized in this Agreement shall
apply with respect to any such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement.
6.8 Plan of Reorganization. If, in any Insolvency Proceeding involving a
Grantor, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed or reinstated (in whole or in
part) pursuant to a plan of reorganization or similar dispositive restructuring
plan, both on account of Revolving Obligations and on account of Notes
Obligations, then, to the extent the debt obligations distributed on account of
the Revolving Obligations and on account of the Notes Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.
6.9 Separate Grants of Security and Separate Classification. The Revolving
Collateral Agent, on behalf of the Revolving Claimholders, and the Notes
Collateral Agent, on behalf of the Notes Claimholders, acknowledge and intend
that: the respective grants of Liens pursuant to the Revolving Collateral
Documents and the Notes Collateral Documents constitute two separate and
distinct grants of Liens, and because of, among other things, their differing
rights in the Collateral (i) the Notes Obligations are fundamentally different
from the Revolving Obligations and, (ii) the Revolving Obligations are
fundamentally different from the Notes Obligations and, in each case, must be
separately classified in any plan of reorganization proposed or confirmed (or
approved) in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the Revolving Claimholders and the Notes Claimholders in respect
of the Collateral constitute claims in the same class (rather than at least two
separate classes of secured claims with the priorities described in Section
2.1), then the Revolving Claimholders and the Notes Claimholders hereby
acknowledge and agree that all distributions shall be made as if there were two
separate classes of Revolving Obligations and Notes Obligations (with the effect
being that, to the extent that (i) the aggregate value of the Revolving
Claimholders’ Revolving Priority Collateral is sufficient (for this purpose
ignoring all claims held by the Notes

 

-28-



--------------------------------------------------------------------------------



 



Claimholders thereon), the Revolving Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees or expenses that is available from their Revolving Priority
Collateral (regardless of whether any such claims may or may not be allowed or
allowable in whole or in part as against the Grantor in the respective
Insolvency Proceeding pursuant to Section 506(b) of the Bankruptcy Code or
otherwise), before any distribution is made in respect of the Notes Obligations
with respect to such Collateral, with each Notes Claimholder acknowledging and
agreeing to turn over to the Revolving Collateral Agent with respect to such
Collateral amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries of the Notes Obligations and
(ii) the aggregate value of the Notes Claimholders’ Notes Priority Collateral is
sufficient (for this purpose ignoring all claims held by the Revolving
Claimholders thereon), the Notes Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees or expenses that is available from their Notes Priority
Collateral (regardless of whether any such claims may or may not be allowed or
allowable in whole or in part as against the Grantor in the respective
Insolvency Proceeding pursuant to Section 506(b) of the Bankruptcy Code or
otherwise), before any distribution is made in respect of the Revolving
Obligations with respect to such Collateral, with each Revolving Claimholder
acknowledging and agreeing to turn over to the Notes Collateral Agent with
respect to such Collateral amounts otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries of the Revolving
Obligations).
SECTION 7. Reliance; Waivers; Etc.
7.1 Reliance. Other than any reliance on the terms of this Agreement, Revolving
Collateral Agent, on behalf of the Revolving Claimholders, acknowledges that it
and such Revolving Claimholders have, independently and without reliance on
Notes Collateral Agent or any Notes Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Revolving Loan Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the Revolving Loan Documents or this
Agreement. Other than any reliance on the terms of this Agreement, Notes
Collateral Agent acknowledges on behalf of the Notes Claimholders that it and
such Notes Claimholders have, independently and without reliance on Revolving
Collateral Agent or any Revolving Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Notes Documents and be bound by the terms of
this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Notes Documents or this Agreement.
7.2 No Warranties or Liability. Revolving Collateral Agent, on behalf of the
Revolving Claimholders, acknowledges and agrees that Notes Collateral Agent has
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility, or
enforceability of any of the Notes Documents, the ownership by any Grantor of
any Collateral, or the perfection or priority of any Liens thereon. Except as
otherwise expressly provided herein, Notes Collateral Agent and the Notes
Claimholders will be entitled to manage and supervise the Notes Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Notes Collateral Agent, on behalf of the Notes Claimholders,
acknowledges and agrees that Revolving Collateral Agent and Revolving
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility, or enforceability of any of the Revolving Loan Documents, the
ownership of any Collateral, or the perfection or priority of any Liens thereon.
Except as otherwise expressly provided herein, Revolving Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under the Revolving Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Except as expressly
provided herein, the Notes Collateral Agent and Notes Claimholders shall have no
duty to Revolving Collateral Agent or any Revolving Claimholders, and Revolving
Collateral Agent and Revolving Claimholders shall have no duty to Notes
Collateral Agent or any Notes Claimholders, to act or refrain from acting in a
manner that allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the
Revolving Loan Documents and the Notes Documents), regardless of any knowledge
thereof which they may have or be charged with. The Notes Collateral Agent
hereby waives to the fullest extent permitted by law any claim that may be had
against the Revolving Collateral Agent or any Revolving Claimholder arising out
of any actions which the Revolving Collateral Agent or such Revolving
Claimholder take or omit to take (including,

 

-29-



--------------------------------------------------------------------------------



 



actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the Revolving
Obligations from any account debtor, guarantor or any other party), or the
valuation, use, protection or release of any security for such Revolving
Obligations. The Revolving Collateral Agent hereby waives to the fullest extent
permitted by law any claim that may be had against the Notes Collateral Agent or
any Notes Claimholder arising out of any actions which the Notes Collateral
Agent or such Notes Claimholder take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the Notes Obligations from
any account debtor, guarantor or any other party), or the valuation, use,
protection or release of any security for such Notes Obligations.
7.3 No Waiver of Lien Priorities.
(a) No right of Revolving Claimholders, Revolving Collateral Agent or any of
them to enforce any provision of this Agreement or any Revolving Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by any Revolving
Claimholder or Revolving Collateral Agent, or by any noncompliance by any Person
with the terms, provisions, and covenants of this Agreement, any of the
Revolving Loan Documents or any of the Notes Documents, regardless of any
knowledge thereof which Revolving Collateral Agent or Revolving Claimholders, or
any of them, may have or be otherwise charged with. No right of Notes
Claimholders, Notes Collateral Agent or any of them to enforce any provision of
this Agreement or any Notes Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of any Grantor or by any
act or failure to act by any Notes Claimholder or Notes Collateral Agent, or by
any noncompliance by any person with the terms, provisions, and covenants of
this Agreement, any of the Notes Documents or any of the Revolving Loan
Documents, regardless of any knowledge thereof which Notes Collateral Agent or
Notes Claimholders, or any of them, may have or be otherwise charged with.
(b) Subject to any rights of Grantors under the Revolving Loan Documents and the
Notes Documents and subject to the provisions of Section 5.3(a), the Revolving
Collateral Agent and Revolving Claimholders may, at any time and from time to
time in accordance with the Revolving Loan Documents and/or applicable law,
without the consent of, or notice to, the Notes Collateral Agent or any Notes
Claimholders, without incurring any liabilities to Notes Collateral Agent or any
Notes Claimholders and without impairing or releasing the Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of Notes Collateral Agent or Notes Claimholders is
affected, impaired, or extinguished thereby) do any one or more of the following
without the prior written consent of Notes Collateral Agent or any Notes
Claimholders:
(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the Revolving Obligations or any Lien on any Collateral or guarantee thereof
or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Revolving Obligations, without any restriction as to the tenor or terms of any
such increase or extension) or otherwise amend, renew, exchange, extend, modify,
or supplement in any manner any Liens held by Revolving Collateral Agent or any
Revolving Claimholders, the Revolving Obligations, or any of the Revolving Loan
Documents;
(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Revolving Priority
Collateral or any liability of any Grantor to Revolving Claimholders or
Revolving Collateral Agent, or any liability incurred directly or indirectly in
respect thereof;
(iii) settle or compromise any Revolving Obligation or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Revolving Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

 

-30-



--------------------------------------------------------------------------------



 



(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any Revolving Priority Collateral and any security and any
guarantor or any liability of any Grantor to Revolving Claimholders or any
liability incurred directly or indirectly in respect thereof.
(c) Except as otherwise provided herein, Notes Collateral Agent and Notes
Claimholders also agree that Revolving Claimholders and Revolving Collateral
Agent shall have no liability to Notes Collateral Agent and Notes Claimholders,
and Notes Collateral Agent and Notes Claimholders hereby waive any claim against
any Revolving Claimholder or Revolving Collateral Agent, arising out of any and
all actions which Revolving Claimholders or Revolving Collateral Agent may,
pursuant to the terms hereof, take, permit or omit to take with respect to:
(i) the Revolving Loan Documents;
(ii) the collection of the Revolving Obligations; or
(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
Revolving Priority Collateral. Notes Collateral Agent and Notes Claimholders
agree that Revolving Claimholders and Revolving Collateral Agent have no duty to
them in respect of the maintenance or preservation of the Revolving Priority
Collateral, the Revolving Obligations, or otherwise.
(d) Subject to any rights of Grantors under the Notes Documents and subject to
the provisions of Section 5.3(b), Notes Collateral Agent may, at any time and
from time to time in accordance with the Notes Documents and/or applicable law,
without the consent of, or notice to, Revolving Collateral Agent or the
Revolving Claimholders, without incurring any liabilities to Revolving
Collateral Agent or the Revolving Claimholders and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of Revolving
Collateral Agent or the Revolving Claimholders is affected, impaired, or
extinguished thereby) do any one or more of the following without the prior
written consent of Revolving Collateral Agent and Revolving Claimholders:
(i) change the manner, place, or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase, or alter, the terms of any
of the Notes Obligations or any Lien on any Collateral or guarantee thereof or
any liability of any Grantor, or any liability incurred directly or indirectly
in respect thereof (including any increase in or extension of the Notes
Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by Notes Collateral Agent or any Notes
Claimholders, the Notes Obligations, or any of the Notes Documents;
(ii) subject to Section 3.8, sell, exchange, release, surrender, realize upon,
enforce or otherwise deal with in any manner and in any order any part of the
Notes Priority Collateral or any liability of any Grantor to Notes Claimholders
or Notes Collateral Agent, or any liability incurred directly or indirectly in
respect thereof;
(iii) settle or compromise any Notes Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Notes Obligations) in any manner or
order that is not inconsistent with this Agreement; and
(iv) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other person, elect any remedy and otherwise deal freely with
any Grantor or any Notes Priority Collateral and any security and any guarantor
or any liability of any Grantor to Notes Collateral Agent or Notes Claimholders
or any liability incurred directly or indirectly in respect thereof.

 

-31-



--------------------------------------------------------------------------------



 



(e) Except as otherwise provided herein, Revolving Claimholders and Revolving
Collateral Agent also agree that Notes Collateral Agent and Notes Claimholders
shall have no liability to Revolving Claimholders and Revolving Collateral
Agent, and Revolving Claimholders and Revolving Collateral Agent hereby waive
any claim against Notes Collateral Agent and Notes Claimholders, arising out of
any and all actions which Notes Collateral Agent and Notes Claimholders may,
pursuant to the terms hereof, take, permit or omit to take with respect to:
(i) the Notes Documents;
(ii) the collection of the Notes Obligations; or
(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
Notes Priority Collateral. Revolving Claimholders and Revolving Collateral Agent
agree that Notes Collateral Agent and Notes Claimholders has no duty to them in
respect of the maintenance or preservation of the Notes Priority Collateral, the
Notes Obligations, or otherwise.
(f) Until the Discharge of Revolving Obligations and the Discharge of Notes
Obligations, each of Revolving Collateral Agent and Notes Collateral Agent
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead, or otherwise assert, or otherwise claim the
benefit of, any marshaling, appraisal, valuation, or other similar right that
may otherwise be available under applicable law with respect to the other
party’s Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
7.4 Obligations Unconditional. For so long as this Agreement is in full force
and effect, all rights, interests, agreements and obligations of Revolving
Collateral Agent and Revolving Claimholders and Notes Collateral Agent and Notes
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:
(a) any lack of validity or enforceability of any Revolving Loan Documents or
any Notes Documents;
(b) except as otherwise expressly restricted in this Agreement, any change in
the time, manner, or place of payment of, or in any other terms of, all or any
of the Revolving Obligations or Notes Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Revolving Loan Document or
any Notes Document;
(c) except as otherwise expressly restricted in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Obligations or Notes
Obligations or any guarantee thereof;
(d) the commencement of any Insolvency Proceeding in respect of any Grantor; or
(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of Revolving Collateral Agent, any
Revolving Claimholder, the Revolving Obligations, Notes Collateral Agent, any
Notes Claimholder, or the Notes Obligations in respect of this Agreement.
SECTION 8. Representations and Warranties.
8.1 Representations and Warranties of Each Party. Each party hereto represents
and warrants to the other parties hereto as follows:
(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.
(b) This Agreement has been duly executed and delivered by such party.

 

-32-



--------------------------------------------------------------------------------



 



8.2 Representations and Warranties of Each Agent. Revolving Collateral Agent and
Notes Collateral Agent each represents and warrants to the other that it has
been authorized by Revolving Lenders or holders of Notes, as applicable, under
the Revolving Credit Agreement or the Indenture, as applicable, to enter into
this Agreement.
SECTION 9. Miscellaneous.
9.1 Conflicts. Except to the extent expressly provided in Section 9.15, in the
event of any conflict between the provisions of this Agreement and the
provisions of any of the Revolving Loan Documents or any of the Notes Documents,
the provisions of this Agreement shall govern and control.
9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination (as opposed to debt
or claim subordination) and Revolving Claimholders may continue, at any time and
without notice to Notes Collateral Agent or Notes Claimholders, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting Revolving Obligations in reliance hereon. Each of Revolving
Collateral Agent and Notes Collateral Agent hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. Consistent with, but not in
limitation of, the preceding sentence, the Revolving Collateral Agent and the
Notes Collateral Agent, on behalf of the applicable Claimholders, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. Any
provision of this Agreement that is prohibited or unenforceable shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to any
Grantor shall include such Grantor as debtor and debtor in possession and any
receiver or trustee for such Grantor in any Insolvency Proceeding. This
Agreement shall terminate and be of no further force and effect:
(a) with respect to Revolving Collateral Agent, Revolving Claimholders, and the
Revolving Obligations, on the date that the Discharge of Revolving Obligations
has occurred; and
(b) with respect to Notes Collateral Agent, Notes Claimholders and the Notes
Obligations on the date that the Discharge of Notes Obligations has occurred.
9.3 Amendments; Waivers. Except as provided in the last two sentences of this
Section, no amendment, modification, or waiver of any of the provisions of this
Agreement shall be effective unless the same shall be in writing signed on
behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Any amendments, modifications or waivers can be effected by the Revolving
Collateral Agent, at the direction of the requisite Revolving Claimholders under
the Revolving Credit Agreement, and by the Notes Collateral Agent, at the
direction of the requisite Notes Claimholders under the Indenture.
Notwithstanding the foregoing, (i) no Grantor shall have any right to consent to
or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent its rights are directly affected, (ii) any Other
Pari Passu Obligations Agent, on behalf of itself and such holders, may become a
party to this Agreement, without any further action by any other party hereto,
upon execution and delivery by AMLLC, Finance Sub and such Other Pari Passu
Obligations Agent of a properly completed joinder agreement (in form and
substance reasonably satisfactory to each of the Revolving Collateral Agent and
the Notes Collateral Agent) to each of the other parties hereto, (iii) any duly
appointed agent for the holders of Revolving Obligations described in clause
(ii) of the definition thereof, on behalf of itself and such holders, may become
a party to this Agreement, without any further action by any other party hereto,
upon execution and delivery by AMLLC, Finance Sub and such agent of a properly
completed joinder agreement (in form and substance reasonably satisfactory to
each of the Revolving Collateral Agent and the Notes Collateral Agent) to each
of the other parties hereto and delivery to the Notes Collateral Agent by AMLLC
of an officer’s certificate certifying that such obligations are permitted by
the Indenture to be included hereunder as Revolving Obligations, (iv) technical
modifications may be made to this Agreement to facilitate the inclusion of Other
Pari Passu Obligations without any

 

-33-



--------------------------------------------------------------------------------



 



further action by any other party hereto to the extent such Other Pari Passu
Obligations are permitted to be incurred under the Revolving Loan Documents and
the Notes Documents and (v) technical modifications may be made to this
Agreement to facilitate the inclusion of Revolving Obligations described in
clause (ii) of the definition thereof without any further action by any other
party hereto to the extent such Obligations are permitted to be incurred under
the Revolving Loan Documents and the Notes Documents. In connection with any
Refinancing of the Notes Obligations or Revolving Obligations pursuant to
Section 5.3(a) or 5.3(b), as applicable, this Agreement may be amended at the
request and sole expense of the Grantors, and without the consent of either the
Bank Collateral Agent or the Notes Collateral Agent, (i) to add parties (or any
authorized agent or trustee therefor) providing any such Refinancing, (ii) to
establish that Liens on any Notes Priority Collateral securing such Refinanced
debt shall have the same priority as the Liens on any Notes Priority Collateral
securing the debt being Refinanced and (iii) to establish that the Liens on any
Revolving Priority Collateral securing such Refinanced debt shall have the same
priority as the Liens on any Revolving Priority Collateral securing the debt
being Refinanced. Notwithstanding anything to the contrary in this Agreement,
this Agreement may be amended from time to time at the sole request and expense
of the Issuers (as defined under the Indenture), (x) as set forth in the second
paragraph of Section 9.01 of the Indenture, without the consent of the Notes
Collateral Agent, and (y) as set forth in the second paragraph of such
Section 9.01 as in effect on the date hereof, without the consent of the
Revolving Collateral Agent.
9.4 Information Concerning Financial Condition of AMLLC and its Subsidiaries.
Revolving Collateral Agent and Revolving Claimholders, on the one hand, and
Notes Collateral Agent and Notes Claimholders, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
AMLLC and its Subsidiaries and all endorsers and/or guarantors of the Revolving
Obligations or the Notes Obligations and (b) all other circumstances bearing
upon the risk of nonpayment of the Revolving Obligations or the Notes
Obligations. Revolving Collateral Agent and Revolving Claimholders shall have no
duty to advise Notes Collateral Agent and Notes Claimholders of information
known to it or them regarding such condition or any such circumstances or
otherwise. Notes Collateral Agent and Notes Claimholders shall have no duty to
advise Revolving Collateral Agent or any Revolving Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event Revolving Collateral Agent or any Revolving
Claimholders, or Notes Collateral Agent or any Notes Claimholders, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to any other party to this Agreement, it or they shall be
under no obligation:
(a) to make, and Revolving Collateral Agent and Revolving Claimholders, or Notes
Collateral Agent and Notes Claimholders, as the case may be, shall not be
required to make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness, or validity of any
such information so provided;
(b) to provide any additional information or to provide any such information on
any subsequent occasion;
(c) to undertake any investigation; or
(d) to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.
9.5 Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that any Notes Claimholders or Notes Collateral Agent
pay over to Revolving Collateral Agent or Revolving Claimholders under the terms
of this Agreement, Notes Claimholders and Notes Collateral Agent shall be
subrogated to the rights of Revolving Collateral Agent and Revolving
Claimholders and (b) with respect to any payments or distributions in cash,
property, or other assets that any Revolving Claimholders or Revolving
Collateral Agent pay over to Notes Collateral Agent or Notes Claimholders under
the terms of this Agreement, Revolving Claimholders and Revolving Collateral
Agent shall be subrogated to the rights of Notes Collateral Agent and Notes
Claimholders; provided, however, that, Revolving Collateral Agent and Notes
Collateral Agent each hereby agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of all Revolving Obligations or Discharge of Notes Obligations, as
applicable, has occurred. Any payments or distributions in cash, property or
other assets received by Revolving Collateral Agent or Revolving Claimholders
that are paid over to Notes Collateral Agent or Notes Claimholders pursuant to
this Agreement shall not reduce any of the Revolving Obligations. Any payments
or distributions in cash, property or other assets received by Notes Collateral
Agent or Notes Claimholders that are paid over to Revolving Collateral Agent or
Revolving Claimholders pursuant to this Agreement shall not reduce any of the
Notes Obligations. Notwithstanding the foregoing provisions of this Section 9.5,
none of the Revolving Claimholders shall have any claim against any of the Notes
Claimholders for any impairment of any subrogation rights herein granted to the
Notes Claimholders and none of the Notes Claimholders shall have any claim
against any of the Revolving Claimholders for any impairment of any subrogation
rights herein granted to the Revolving Claimholders.

 

-34-



--------------------------------------------------------------------------------



 



9.6 GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES AMONG THE PARTIES HERETO PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT;
PROVIDED THAT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF
THE PARTIES HERETO EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH OF THE
PARTIES HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.
9.7 Notices. All notices to Revolving Claimholders permitted or required under
this Agreement shall also be sent to Revolving Collateral Agent. All notices to
Notes Claimholders permitted or required under this Agreement shall also be sent
to Notes Collateral Agent. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service or electronic mail and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
electronic mail, or 3 Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as is designated by such party on the
signature pages hereto. The Borrower shall provide written notice to the
Revolving Collateral Agent of the Discharge of Notes Obligations and shall
provide written notice to the Notes Collateral Agent of the Discharge of
Revolving Obligations.
9.8 Further Assurances. Revolving Collateral Agent and Notes Collateral Agent
each agrees to take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as
Revolving Collateral Agent or Notes Collateral Agent may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement,
all at the expense of Grantors.
9.9 Binding on Successors and Assigns. This Agreement shall be binding upon
Revolving Collateral Agent, Revolving Claimholders, Notes Collateral Agent,
Notes Claimholders, and their respective successors and assigns.
9.10 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
9.11 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
9.12 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of Revolving Claimholders and Notes Claimholders. In no event shall any
Grantor be a third party beneficiary of this Agreement.

 

-35-



--------------------------------------------------------------------------------



 



9.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of Revolving Collateral Agent and Revolving Claimholders on the one hand
and Notes Collateral Agent and Notes Claimholders on the other hand. No Grantor
or any other creditor thereof shall have any rights hereunder and no Grantor may
rely on the terms hereof. Nothing in this Agreement shall impair, as between
Grantors and Revolving Collateral Agent and Revolving Claimholders, or as
between Grantors and Notes Collateral Agent and Notes Claimholders, the
obligations of Grantors to pay principal, interest, fees and other amounts as
provided in the Revolving Loan Documents and the Notes Documents, respectively.
9.14 Specific Performance. Each of the Revolving Collateral Agent and the Notes
Collateral Agent may demand specific performance of this Agreement. The
Revolving Collateral Agent, on behalf of itself and the Revolving Claimholders,
and the Notes Collateral Agent, on behalf of itself and the Notes Claimholders,
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the Revolving Collateral Agent
or the other Revolving Claimholders or the Notes Collateral Agent or the other
Notes Claimholders, as applicable. Without limiting the generality of the
foregoing or of the other provisions of this Agreement, in seeking specific
performance in any Insolvency Proceeding, Revolving Collateral Agent or Notes
Collateral Agent may seek such or any other relief as if it were the “holder” of
the claims of the other agent’s Claimholders under Section 1126(a) of the
Bankruptcy Code or otherwise had been granted an irrevocable power of attorney
by the other agent’s Claimholders.
9.15 Indenture Protections. In connection with its execution and acting under
this Agreement, the Notes Collateral Agent is entitled to all rights,
privileges, protections, immunities, benefits and indemnities provided to it
under the Indenture, all of which are incorporated by reference herein mutatis
mutandis.
[signature pages follow]

 

-36-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            UBS AG, STAMFORD BRANCH,
as Revolving Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director
Banking Products Services. US            By:   /s/ Irja R. Otsa         Name:  
Irja R. Otsa        Title:   Associate Director
Banking Products Services. US   

[Intercreditor Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

            UBS AG, STAMFORD BRANCH,
as Revolving Collateral Agent
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Notes Collateral Agent
      By:   /s/ John C. Stohlmann         Name:   John C. Stohlmann       
Title:   Vice President   

[SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
Each of the undersigned hereby acknowledges that it has received a copy of the
foregoing Intercreditor Agreement and consents thereto, agrees to recognize all
rights granted thereby to Revolving Collateral Agent, Revolving Claimholders,
Notes Collateral Agent and Notes Claimholders, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
therein. Each of the undersigned further acknowledges and agrees that it is not
an intended beneficiary or third party beneficiary under the foregoing
Intercreditor Agreement.
Acknowledged as of the date first written above:

              ASSOCIATED MATERIALS, LLC    
 
            By:   /s/ Stephen E. Graham              
 
  Name:   Stephen E. Graham    
 
  Title:   Vice President — Chief Financial Officer, Treasurer and Secretary    
 
            GENTEK HOLDINGS, LLC    
 
            By:   /s/ Stephen E. Graham              
 
  Name:   Stephen E. Graham    
 
  Title:   Vice President — Chief Financial Officer, Treasurer and Secretary    
 
            GENTEK BUILDING PRODUCTS, INC.    
 
            By:   /s/ Stephen E. Graham              
 
  Name:   Stephen E. Graham    
 
  Title:   Vice President — Chief Financial Officer, Treasurer and Secretary    

[ACKNOWLEDGMENT PAGE TO INTERCREDITOR AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
Each of the undersigned hereby acknowledges that it has received a copy of the
foregoing Intercreditor Agreement and consents thereto, agrees to recognize all
rights granted thereby to Revolving Collateral Agent, Revolving Claimholders,
Notes Collateral Agent and Notes Claimholders, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
therein. Each of the undersigned further acknowledges and agrees that it is not
an intended beneficiary or third party beneficiary under the foregoing
Intercreditor Agreement.
Acknowledged as of the date first written above:

              CAREY ACQUISITION CORP.    
 
            By:   /s/ Erik D. Ragatz              
 
  Name:   Erik D. Ragatz    
 
  Title:   President, Treasurer and Secretary    

[ACKNOWLEDGMENT PAGE TO INTERCREDITOR AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
Each of the undersigned hereby acknowledges that it has received a copy of the
foregoing Intercreditor Agreement and consents thereto, agrees to recognize all
rights granted thereby to Revolving Collateral Agent, Revolving Claimholders,
Notes Collateral Agent and Notes Claimholders, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
therein. Each of the undersigned further acknowledges and agrees that it is not
an intended beneficiary or third party beneficiary under the foregoing
Intercreditor Agreement.
Acknowledged as of the date first written above:

              CAREY NEW FINANCE, INC.    
 
            By:   /s/ Erik D. Ragatz              
 
  Name:   Erik D. Ragatz    
 
  Title:   President, Treasurer and Secretary    

[ACKNOWLEDGMENT PAGE TO INTERCREDITOR AGREEMENT]

 

 